 

Exhibit 10.2

 

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

VILLAGE GREEN OF ANN ARBOR ASSOCIATES, LLC

 

This SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF VILLAGE GREEN OF ANN
ARBOR ASSOCIATES, LLC (the “Agreement”) is entered into as of September 12, 2012
among BR VG Ann Arbor JV Member, LLC, a Delaware limited liability company
(hereinafter referred to as “Investor”), Holtzman Equities # 11 Limited
Partnership, a Michigan limited partnership (hereinafter referred to as
“Holtzman”) and JH Village Green LLC, a Delaware limited liability company
(hereinafter referred to as “JHVG”), pursuant to the provisions of the Michigan
Limited Liability Company Act (the “Act”). Investor, Holtzman and JHVG are
sometimes referred to herein collectively as the Members and individually as a
Member. Investor and JHVG are sometimes referred to as Co-Managers. Certain
capitalized terms used in this Agreement are defined in Section 1.1 below.

 

RECITALS

 

A.          The Company was organized pursuant to Articles of Organization and
Certificate of Conversion filed in accordance with the Act on June 5, 2006
(together, the “Certificate”), and is governed by that certain Amended and
Restated Operating Agreement of the Company dated as of June 16, 2006 (the
“Original Operating Agreement”).

 

B.          On September 11, 2012, Holtzman distributed to JHVG 1% membership
interest (“Membership Interest”) in the Company.

 

C.          On September 12, 2012, Investor acquired a 50% membership interest
(“Membership Interest”) in the Company, 49.5% coming from Holtzman and .5%
coming from JHVG.

 

D.          The Members desire to further amend and restate the Original
Operating Agreement to set forth in this Second Amended and Restated Operating
Agreement their entire agreement and understanding with respect to the operation
of the Company as a Michigan limited liability company from and after the date
hereof.

 

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements and covenants hereinafter contained, the
Members hereby covenant and agree that the Original Operating Agreement is
hereby amended and restated in its entirety as follows:

 

 

 

 

ARTICLE 1

 

DEFINITIONS

 

1.1         Definitions. The following terms shall have the following meanings
when used herein:

 

Affiliate. With respect to any Member (corporate, individual or otherwise, or
the respective heirs, trustees, guardians, conservators, custodians, executors
or administrators of any of them): any person who is an immediate family member
of any Member; any corporate owner or other owner (direct or indirect) of such
Member; any pension plan of such Member; any corporation owned, directly or
indirectly, by such Member or a managing member in such Member; any limited
liability company the members in which are members in such Member and who own,
in the aggregate, greater than 25%, directly or indirectly, of the membership
interest or are the managers of managing members of such limited liability
company. A person owns a corporation, for the purposes of this definition, when
the person owns or beneficially owns more than 50% of the outstanding voting
shares of the corporation with the full right to vote such stock.

 

Agreement. As described in the opening paragraph.

 

Annual Capital Budget. As described in Section 6.2(b).

 

Annual Operating Budget. As described in Section 6.2(b).

 

Adjusted Augmented Capital Account. As described in Section 9.4(b)(2).

 

Augmented Members’ Capital. As described in Section 9.4(b)(1).

 

Book Value. The Book Value of any asset of the Company shall equal the adjusted
tax basis of such asset, unless the Book Value of such asset is adjusted
pursuant to Section 4.7, in which case the Book Value of such asset shall be
subsequently adjusted by any depreciation taken into account with respect to
such asset in computing Profit or Loss under Section 9.2(c)(ii), and shall (in
any case) upon any distribution of such asset in kind to the Members (or any of
them), become the fair market value of such asset at the time of such
distribution.

 

BR REIT. The Bluerock Enhanced Multifamily Trust, Inc.

 

Capital Account. As described in Section 7.9.

 

Capital Contributions. Each Member’s deemed contribution pursuant to Section 4.1
and each additional contribution made pursuant to Article 4 or as elsewhere
specified in this Agreement.

 

Code. The Internal Revenue Code of 1986, as amended from time to time, and any
successor thereto.

 

Company. Village Green of Ann Arbor Associates, LLC.

 

Defaulting Member. As described in Section 12.1.

 

Delinquency Advance. As described in Section 4.6.

 

Effective Date. The date this Agreement shall be signed by all the Members.

 

Entire Interest. As described in Section 10.1.

 

2

 

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended from time
to time.

 

Extraordinary Cash Flow. As described in Section 9.2(b).

 

Failing Member. As described in Section 4.6.

 

Freddie Mac Loan. That certain loan to the Company in the amount of
$43,200,000.00 originated with KeyCorp Real Estate Capital Markets, Inc.
pursuant to the Freddie Mac Capital Markets Execution Multifamily Loan Program,
which loan is being concurrently entered into with the execution of this
Agreement, and which loan is approved by the Members.

 

IRR. Means a referenced interest rate that, when used as a discount rate, causes
(a) the net present value (as of the date of this Agreement) of the aggregate
distributions made to a Member by the Company pursuant to Sections 9.3(a),
9.3(b) and 13.4, from the date of this Agreement through the computation date,
to equal (b) the net present value (as of the date of this Agreement) of a
Member’s Capital Contribution, and any additional Capital Contributions made by
a Member after the date of this Agreement through the computation date. For
purposes of this definition, net present value shall be determined using annual
compounding periods and any Capital Contributions by and distributions to a
Member during a month shall be deemed to occur on the first day of such month.

 

Liquidating Member. The Member in sole charge of winding up the Company and
having the powers described in Section 13.2.

 

Loan. Any loan made by any Member to the Company.

 

Major Capital Event. One or more of the following: (i) sale of all or any
material part of or interest in Company property (including the Property),
exclusive of sales or other dispositions of tangible personal property in the
ordinary course of business; (ii) placement and funding of any indebtedness of
the Company secured by substantially all of its assets with respect to borrowed
money, excluding (a) short term borrowing in the ordinary course of business and
(b) the Freddie Mac Loan (provided the refinancing of the Freddie Mac Loan shall
be a Major Capital Event); (iii) condemnation of any material part of or
interest in the Property through the exercise of the power of eminent domain; or
(iv) any casualty, failure of title-or otherwise of a material part of the
Company’s property or any part thereof or interest therein that results in
excess proceeds after restoration or repair.

 

Management Agreement. As described in Section 6.2.

 

Manager. As described in Section 6.1.

 

Member(s). Investor, Holtzman and JHVG, collectively, and any of them when the
reference is singular, and their respective permitted successors in interest.

 

Non-Defaulting Member. As described in Section 12.1.

 

Non-Failing Member. As described in Section 4.5(b).

 

3

 

 

Notice of Default. As described in Section 12.1.

 

Notice to Finance. As described in Section 4.5.

 

Operating Cash Flow. As described in Section 9.2(a).

 

Percentage Interest. As described in Section 9.1.

 

Preferred Return. As described in Section 9.2(e).

 

Profit or Loss. As described in Section 9.2(c).

 

Property. As described in Section 2.3.

 

Property Manager. Means, from time to time, any person or entity named as the
property manager under the current Management Agreement.

 

Regulations or Treasury Regulations. The Income Tax Regulations, including
Temporary Regulations, promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

REIT Member. Means any Member, if such Member is a REIT or a direct or indirect
subsidiary of a REIT.

 

Sale. Means any transaction resulting in the sale or disposition of the
Property.

 

TMP. As described in Section 7.6.

 

Unreturned Capital Contributions. With respect to each Member, the aggregated
amount of all Capital Contributions made to the Company by such Member reduced
by all distributions previously made to such Member pursuant to Section 9.3(b).

 

VGM. Means Village Green Management Company LLC, a Delaware limited liability
company.

 

The definitions in this Section 1.1 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The term
“person” includes individuals, partnerships, corporations, trusts, and other
associations. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.

 

1.2         Exhibits. The exhibits to this Agreement are incorporated herein by
reference as if fully set forth herein.

 

4

 

 

ARTICLE 2

 

THE COMPANY

 

2.1         Continuation of Limited Liability Company. The Members shall
continue the Company as a limited liability company pursuant to the provisions
of this Agreement and the Act. The terms and provisions hereof will be construed
and interpreted in accordance with the Act, provided that in the event of any
inconsistency between this Agreement and any waivable provisions of the Act, the
provisions of this Agreement shall govern and control.

 

2.2         Name of Company. The Company will be conducted under the name
“Village Green of Ann Arbor Associates, LLC”.

 

2.3         Purpose of Company. The continuing purpose of the Company shall be
to carry on the business, directly or through subsidiaries and/or partnerships
with others, of owning, operating, managing, improving, repairing, renting,
mortgaging, refinancing, selling, conveying and otherwise dealing with that
certain apartment community known as Village Green of Ann Arbor located in Ann
Arbor Township, MI (“the Property”), which Property is more particularly
described on Exhibit A attached hereto, and all activities reasonably related
thereto. Except as permitted by this Section 2.3, the Company shall not engage
in any other business. In furtherance of the foregoing purposes, but expressly
subject to the other provisions of this Agreement, the Company is empowered to
enter into contracts containing agreements to arbitrate disputes to the extent
such contracts are approved by the Members. The Company is authorized to take
any legal measures which will assist it in accomplishing its purpose or benefit
the Company.

 

2.4         Principal and Registered Office. The registered office of the
Company shall be at the office of the initial registered agent named in the
Certificate, or such other place as the Members may from time to time determine.
The registered agent of the Company shall be the initial registered agent named
in the Certificate. The Members may elect to change the Company’s registered
agent and the Company’s registered and principal offices by complying with the
relevant requirements of the Act.

 

2.5         Further Assurances. The parties hereto will execute whatever
certificates and documents, and will file, record and publish such certificates
and documents, which are required to form and operate a limited liability
company under the laws of the State of Michigan. The parties hereto will also
execute and file, record and publish, such certificates and documents as they,
upon advice of counsel, may deem necessary or appropriate to comply with other
applicable laws governing the formation and operation of a limited liability
company, including, without limitation, any certificates and documents required
to qualify the Company to do business in the State where the Property is
located.

 

2.6         Expenses of Reorganization. The Company shall pay for or reimburse
the Members for all expenses of formation of each member of every nature and
description, including, without limitation, reproduction, filing, recording and
qualifying fees, lender related costs, legal and accounting fees.

 

5

 

 

2.7         No Individual Authority. Except as otherwise expressly provided in
this Agreement, no Member acting alone shall have any authority to act for,
undertake or assume any obligations or responsibility on behalf of the other
Members or the Company.

 

2.8         No Restrictions. Nothing contained in this Agreement shall be
construed so as to prohibit any Member or any firm or corporation controlled by
or controlling such Member or any other Affiliate of a Member from owning,
operating, or investing in any real estate or real estate development not owned
or operated by the Company, wherever located. Each Member agrees that the other
Members, any Affiliate or any director, officer, employee, partner or other
person or entity related to any thereof may engage in or possess an interest in
another business venture or ventures of any nature and description,
independently or with others, including but not limited to, the ownership,
financing, leasing, operation, management, syndication, brokerage and
development of real property, and neither the Company nor the Members shall have
any rights by virtue of this Agreement in and to said independent ventures or to
the income or profits derived therefrom.

 

2.9         Neither Responsible for Other’s Commitments; Representations and
Warranties. Neither the Members nor the Company shall be responsible or liable
for any indebtedness or obligation of the other Members incurred either before
or after the execution of this Agreement, except as to those joint
responsibilities, liabilities, debts or obligations incurred pursuant to the
terms of this Agreement, and each Member indemnifies and agrees to hold the
other Members and the Company harmless from such obligations and debts, except
as aforesaid. Notwithstanding the foregoing, and as an inducement to Investor to
enter into this Agreement, Holtzman makes the representations and warranties
contained in Section I of the Exhibit B attached hereto, for which the breach of
such representations and warranties Holtzman shall be full responsible and
liable and each Member makes the representations and warranties contained in
Section II of Exhibit B attached hereto, for which the breach of such
representations and warranties such Member shall be full responsible and liable.

 

2.10        Affiliates. Any and all activities to be performed by any Member
hereunder may be performed by officers or employees of one or more Affiliates of
such Member, provided that all actions taken by such persons on behalf of such
Member in connection with this Agreement shall be binding upon such Member.

 

2.11        Operations in Accordance With the Act; Ownership. Except as
expressly set forth in this Agreement to the contrary, the rights and
obligations of the Members and the administration, operation and termination of
the Company shall be governed by the Act, as same may be amended. The interest
of each Member in the Company shall be personal property for all purposes. All
real and other property owned by the Company shall be deemed owned by the
Company as a company and no Member, individually, shall have any ownership
interest in such property.

 

2.12        Amended and Restated Agreement. This Second Amended and Restated
Agreement amends and restates any preceding operating agreements of the Company
in their entirety and from and after the date hereof shall be the sole operating
agreement regulating the affairs of the Company.

 

6

 

 

ARTICLE 3

 

TERM

 

3.1          Term. Unless otherwise terminated or extended by the Members, in
accordance with Section 6.2(h), the term of the Company shall continue until the
first to occur of the following:

 

A.         December 31, 2050; or

 

B.         Sale or other disposition of all or substantially all of the Property
and distribution of the proceeds therefrom, other than to a nominee or trustee
of the Company for financial or other business purposes; or

 

C.         Dissolution of the Company pursuant to the express provisions of
Articles 10, 11, 12, 13; or

 

D.         The occurrence of any event or circumstance that would cause the
dissolution of the Company under the Act.

 

ARTICLE 4

 

CAPITAL CONTRIBUTIONS OF THE MEMBERS

 

4.1         Capital Contributions of the Members. Investor has purchased a 50%
interest in the Company from Holtzman and JHVG for $8,085,485.321(the
“Investment”) and for purposes of this Agreement, Investor shall be deemed to
have made a Capital Contribution in the amount of the Investment; also for
purposes of this Agreement Holtzman and JHVG shall be deemed to have made
Capital Contributions equal to the amount of the Investment (allocated 99 to 1,
respectively, between Holtzman and JHVG, respectively)2. Provided, however, such
deemed Capital Contributions shall not be credited to all the Members’ Capital
Accounts, which shall be determined and maintained in accordance with Section
7.9.

 

4.2         No Other Contributions. Except as expressly required by this
Article 4, no Member shall have any obligation to make any additional
contribution to the Company, nor to advance any funds thereto.

 

4.3         No Interest Payable. Except as otherwise provided herein, no Member
shall receive any interest on its contributions to the capital of the Company.

 

4.4         No Withdrawals. The capital of the Company shall not be withdrawn,
except as hereinafter expressly stipulated.

 



 



1 This amount includes, for purposes of determining any returns payable on the
Investment, the amount of the Acquisition Fee referred to in Section 9.8)

2 This amount includes, for purposes of determining any returns payable on
Holtzman’s and JHVG’s Capital Contributions, the amount of the Recap Fee
referred to in Section 9.8)

 

7

 

 

4.5         Additional Contributions. If the Company needs additional funds to
protect the assets of the Company, e.g., to pay real estate taxes, to pay
Company indebtedness to lenders, or to satisfy contractual, legal or other
obligations which the Company is not otherwise able to satisfy, then either
Co-Manager may cause a written request for additional capital (a ”Notice to
Finance”) to be issued to all Members and, within ten (10) days following the
date upon which a Notice to Finance is given, the Members shall contribute to
the Company, as additional Capital Contributions, the amount set forth in the
Notice to Finance, pro rata, in proportion to their Percentage Interests;
provided, however that no obligation to make additional contributions shall be
binding on the Members unless both Co-Managers shall have agreed to the terms of
the Notice to Finance, which agreement shall be given within ten (10) days
following the receipt of the Notice to Finance (or be deemed to have been
rejected). Any and all funds contributed by the Members pursuant to this
Section 4.5 shall be credited to their Capital Accounts and treated as Capital
Contributions for all purposes of this Agreement.

 

4.6         Delinquency Loan. If a Member (a “Defaulting Member”) fails to make
a Capital Contribution that is required as provided in Section 4.5 within the
time frame required therein (the amount of the failed contribution and related
loan shall be the “Delinquency Advance”), then any of the other Members,
provided that they have made the Capital Contribution required to be made by
them, in addition to any other remedies they may have hereunder or at law, shall
have one or more of the following remedies:

 

to treat its portion of such Capital Contribution as a loan to the Company
(rather than a Capital Contribution) and to advance to the Company as a loan to
the Company an amount equal to the Delinquency Advance, which aggregate loan
amount (the “Delinquency Loan”) shall be evidenced by a promissory note in form
reasonably satisfactory to the non-failing Member and which loan shall bear
interest at the rate of fifteen (15%) percent per annum, but in no event in
excess of the highest rate permitted by applicable laws (the “Delinquency Loan
Rate”), and be payable on a first priority basis by the Company from available
Operating Cash Flow and Extraordinary Cash Flow, prior to any distributions made
to the Defaulting Member. If each Member has Delinquency Loans outstanding to
the Company under this provision, such Delinquency Loans shall be payable to
each Member in proportion to the outstanding balances of such Delinquency Loans
to each Member at the time of payment. Any advance to the Company pursuant to
this Section 4.6(a) shall not be treated as a Capital Contribution made by the
Defaulting Member; in lieu of the remedies set forth in subparagraph (a), revoke
its portion of such additional Capital Contribution, whereupon the portion of
the Capital Contribution made by the non-failing Member shall be returned within
ten (10) days with interest computed at the Delinquency Loan Rate by the
Company.

 

8

 

 

Notwithstanding the foregoing provisions of this Section 4.6, no additional
Capital Contributions shall be required under Section 4.5 from any Member if (i)
the Company or any other Person shall be in default (or with notice or the
passage of time or both, would be in default) in any material respect under any
loan, indenture, mortgage, lease, agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company (or any of its
Subsidiaries) or any of its properties or assets is or may be bound; provided,
however, if such additional Capital Contribution is required to cure a monetary
default thereunder then this provision shall not apply, (ii) any other Member,
the Company or any of its Subsidiaries shall be insolvent or bankrupt or in the
process of liquidation, termination or dissolution, (iii) any other Member, the
Company or any of its Subsidiaries shall be subjected to any pending litigation
(x) in which the amount in controversy exceeds $500,000, (y) which litigation is
not being defended by an insurance company who would be responsible for the
payment of any judgment in such litigation, and (z) which litigation if
adversely determined could have a material adverse effect on such other Member
and/or the Company or any of its Subsidiaries and/or could interfere with their
ability to perform their obligations hereunder or under any loan documents with
respect to any loan secured by the Property, or (iv) there has been a material
adverse change in (including, but not limited to, the financial condition of)
any other Member (and/or its Affiliates) which, in Member’s reasonable judgment,
prevents such other Member (and/or its Affiliates) from performing, or
substantially interferes with their ability to perform, their obligations
hereunder or under any loan documents with respect to any loan secured by the
Property. If any of the foregoing events shall have occurred and any Member
elects not to make a Capital Contribution on account thereof, then any other
Member which has made its pro rata share of such Capital Contribution shall be
entitled to a return of such Capital Contribution from the Company.

 

ARTICLE 5

 

SPE COVENANTS

 

5.1          Single Purpose Entity Requirements. These SPE Covenants shall be
effective for so long as the Freddie Mac Loan from KeyCorp Real Estate Capital
Markets, Inc. (together with its successors and assigns, the “Lender”) to the
Company, which loan is, or will be secured by a first lien on the Property (as
defined in Section 2.3 above), is outstanding and shall be controlling over any
conflicting provision of the Agreement. Capitalized terms used in this Article 5
but not defined herein shall have the meanings ascribed to them in the
Multifamily Loan and Security Agreement (the “Loan Agreement”) evidencing,
securing or otherwise relating to the Freddie Mac Loan.

 

A.     Until the Freddie Mac Loan is paid in full, the Company shall remain a
Single Purpose Entity.

 

B.     For purposes of these SPE Covenants, a “Single Purpose Entity” means that
the Company at all times from the date of the Loan Agreement and thereafter:

 

1.will not engage in any business or activity, other than the ownership,
operation and maintenance of the Property and activities incidental thereto;

 

2.will not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Property and such Personalty as may be
necessary for the operation of the Property and will conduct and operate its
business as presently conducted and operated;

 

3.will preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and will do all things necessary to observe
organizational formalities;

 

9

 

 

4.will not merge or consolidate with any other Person or entity;

 

5.will not take any action to dissolve, wind-up, terminate or liquidate in whole
or in part; to sell, transfer or otherwise dispose of all or substantially all
of its assets; to change its legal structure; transfer or permit the direct or
indirect transfer of any partnership, membership or other equity interests, as
applicable, other than Transfers permitted under the Loan Agreement, issue
additional partnership, membership or other equity interests, as applicable; or
seek to accomplish any of the foregoing;

 

6.will not, without the prior unanimous written consent of all of the Company’s
partners, members, or shareholders, as applicable, and if applicable, prior
unanimous consent of the managers of Borrower or the SPE Equity Owner, take any
of the following actions: (A) file any insolvency, or reorganization case or
proceeding, to institute proceedings to have the Company or any SPE Equity Owner
be adjudicated bankrupt or insolvent, (B) institute proceedings under any
applicable insolvency law, (C) seek any relief under any law relating to relief
from debts or the protection of debtors, (D) consent to the filing or
institution of bankruptcy or insolvency proceedings against the Company or any
SPE Equity Owner, (E) file a petition seeking, or consent to, reorganization or
relief with respect to the Company or any SPE Equity Owner under any applicable
federal or state law relating to bankruptcy or insolvency, (F) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for the Company or a substantial part of its
property or for any SPE Equity Owner or a substantial part of its property, (G)
make any assignment for the benefit of creditors of the Company or any SPE
Equity Owner, (H) admit in writing the Company’s or any SPE Equity Owner’s
inability to pay its debts generally as they become due, or (I) take action in
furtherance of any of the foregoing;

 

7.will not amend or restate its organizational documents if such change would
cause the provisions set forth in those organizational documents not to comply
with the requirements set forth in this Article 5;

 

8.will not own any subsidiary or make any investment in, any other Person or
entity;

 

9.will not commingle its assets with the assets of any other Person or entity
and will hold all of its assets in its own name;

 

10

 

 

10.will not incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than, (A)
the Freddie Mac Loan (and any further indebtedness as described in Section 11.11
of the Loan Agreement with regard to Supplemental Instruments) and (B) customary
unsecured trade payables incurred in the ordinary course of owning and operating
the Property provided the same are not evidenced by a promissory note, do not
exceed, in the aggregate, at any time a maximum amount of two percent (2%) of
the original principal amount of the Freddie Mac Loan and are paid within sixty
(60) days of the date incurred;

 

11.will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person or entity and will not list its assets as assets
on the financial statement of any other Person or entity; provided, however,
that the Company’s assets may be included in a consolidated financial statement
of a related entity or Affiliate provided that (A) appropriate notation shall be
made on such consolidated financial statements to indicate the separateness of
the Company from such related entity or Affiliate and to indicate that the
Company’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (B) such assets shall also
be listed on the Company’s own separate balance sheet;

 

12.except for capital contributions or capital distributions permitted under the
terms and conditions hereunder, will only enter into any contract or agreement
with any general partner, member, shareholder, principal or Affiliate of Company
or any Guarantor, or any general partner, member, principal or Affiliate
thereof, upon terms and conditions that are commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with third parties;

 

13.will not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person or entity;

 

14.will not assume or guaranty (excluding any guaranty that has been executed
and delivered in connection with the Freddie Mac Loan) the debts or obligations
of any other Person, hold itself out to be responsible for the debts of another
Person, pledge its assets to secure the obligations of any other Person or
otherwise pledge its assets for the benefit of any other Person, or hold out its
credit as being available to satisfy the obligations of any other Person;

 

15.will not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the Loan Documents and
will not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities);

 

11

 

 

16.will file its own tax returns separate from those of any other Person or
entity, except to the extent that the Company is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
applicable law, and will pay any taxes required to be paid under applicable law;

 

17.will hold itself out to the public as a legal entity separate and distinct
from any other Person or entity and conduct its business solely in its own name,
will correct any known misunderstanding regarding its separate identity and will
not identify itself or any of its Affiliates as a division or department of any
other Person;

 

18.will (i) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and (ii) pay its debts and liabilities only
from its own assets as the same become due, provided that in each instance (a)
there exists sufficient cash flow from the Mortgaged Property to do so after the
payment of all operating expenses and debt service (but in no event shall the
Company satisfy said obligations, debts and/or liabilities from the assets of
another entity) and (b) this subpart 18 shall not require any equity owner to
make any additional capital contributions to the Company;

 

19.will allocate fairly and reasonably shared expenses with Affiliates
(including, without limitation, shared office space) and use separate
stationery, invoices and checks bearing its own name;

 

20.will pay (or cause its Property Manager to pay on behalf of the Company only
from the Company’s funds) its own liabilities (including, without limitation,
salaries of its own employees) only from its own funds, provided that (a) there
exists sufficient cash flow from the Mortgaged Property to do so after the
payment of all operating expenses and debt service (but in no event shall the
Company satisfy said liabilities from the assets of another entity) and (b) this
subpart 20 shall not require any equity owner to make any additional capital
contributions to the Company;

 

21.will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable;

 

22.except as contemplated or permitted by the property management agreement with
respect to the Property Manager, will not permit any Affiliate or constituent
party independent access to its bank accounts;

 

23.will (i) maintain a sufficient number of employees (if any) in light of its
contemplated business operations and (ii) pay the salaries of its own employees,
if any, only from its own funds, provided that in each instance (a) there exists
sufficient cash flow from the Mortgaged Property to do so after the payment of
all operating expenses and debt service (but in no event shall the Company
satisfy said obligations from the assets of another entity) and (b) this subpart
23 shall not require any equity owner to make any additional capital
contributions to the Company; and; and

 

12

 

 

24.If an SPE Equity Owner is required pursuant to the Loan Agreement, if the
Company is (A) a limited liability company with more than one member, then the
Company has and will have at least one member that is an SPE Equity Owner that
has satisfied and will satisfy the requirements of Section 6.13(b) of the Loan
Agreement and such member is a managing member, or (B) a limited partnership,
then all of its general partners are SPE Equity Owners that has satisfied and
will satisfy the requirements set forth in Section 6.13(b) of the Loan
Agreement. For purposes hereof, JHVG shall constitute the SPE Equity Owner for
the Company.

 

ARTICLE 6

 

MANAGEMENT AND OPERATIONS OF THE COMPANY

 

6.1         Management and Operations.

 

(a)          Subject to Article V above, and the approval of both Managers as to
any Major Decision (as defined in Section 6.2), the Company shall be managed by
one or more managers (each, a “Manager,” and collectively, the “Managers”). The
Managers may also be referred to together as the “Co-Managers,” and individually
as a “Co-Manager”). Investor shall have the power and authority to appoint one
(1) Manager without any further action or approval by any Member, and Investor
hereby appoints Investor as its initial Manager. JHVG and Holtzman together
shall have the power and authority to appoint one (1) Manager without any
further action or approval by any Member, and JHVG and Holtzman hereby appoints
JHVG as its initial Manager, who shall have responsibility for day-to-day
management and operation of the business and affairs of the Company (consistent
with applicable business plans, policies and Budgets otherwise established or
approved by the Co-Managers), and for implementing Major Decisions that have
been approved by the Managers. A Member may only remove and replace a Manager
appointed by that Member. Each Manager may appoint one or more of its officers
to act on its behalf. Holtzman shall have no other voting or other management
decision making authority or power other than by and through JHVG, except with
respect to Section 10.6.

 

(b)          The Managers acting jointly, and each of them if acting with the
approval of the other, shall have the authority to exercise all of the powers
and privileges granted by the Act, any other law or this Agreement, together
with any powers incidental thereto, and to take any other action not prohibited
under the Act or other applicable law, so far as such powers or actions are
necessary or convenient or related to the conduct, promotion or attainment of
the business, purposes or activities of the Company.

 

13

 

 

(c)         The Managers shall meet once every quarter (unless waived by mutual
agreement of the Members) and at such other times as may be necessary for the
conduct of the Company’s business on at least five (5) days prior written notice
of the time and place of such meeting given by any Manager. Notice of regular
meetings of the Managers is not required. Managers may waive in writing the
requirement for notice before, at or after a special meeting, and attendance at
such a meeting without objection by a Manager shall be deemed a waiver of such
notice requirement. Notice of any special meeting shall also be sent by Investor
to each of the managers of Investor (the “Bluerock Representatives”). The
Bluerock Representatives shall be invited by Investor to attend any quarterly
meeting of the Managers, and be provided the right to substantially participate
at such meetings in discussions regarding the affairs of the Company, including
the operation, management and potential refinancing or sale or other transfer of
the Property. The Managers shall consider any matters raised by the Bluerock
Representatives in good faith, and shall provide, if requested, direct and
substantial access to the Property Manager so that the Bluerock Representatives
are able, subject to the terms of the Management Agreement, to substantially and
directly participate in decisions regarding the management of the Property. Any
meeting of the Managers may be held by conference telephone call, video
conference or through similar communications equipment by means of which all
persons participating in the meeting can communicate with each other.
Participation in a telephonic and/or video conference meeting held pursuant to
this Section 6.1(c) shall constitute presence in person at such meeting.

 

(d)         Except as otherwise specifically provided in this Agreement, no
Member will act for, deal on behalf of, or bind the Company in any way, other
than in its capacity as a Manager of the Company, if any.

 

6.2          Major Decisions. Each of the following shall constitute a “Major
Decision” within the meaning of this Agreement:

 

A.    Contemporaneously with the date of this Agreement the Company has entered
into a management agreement with VGM to manage the Property. Such initial
management agreement and any other management agreement with VGM entered into by
the Company after the termination or expiration of such initial management
agreement, each as they may be amended or restated from time to time, are
referred to herein as the “Management Agreement”. The Managers shall have equal
approval rights with respect to any change in management of the Property.

 

B.     Annual Budgets. The annual operating budget and the annual capital
expenditures budget will be approved subject to the following terms:

 

(1)         Annual Operating Budget. The Managers shall have equal approval
rights with respect to the annual operating budget. Any annual operating budget
as approved pursuant to this Section 6.2(b) is referred to as the “Annual
Operating Budget”. To the extent the Annual Operating Budget is not approved
prior to the commencement of the fiscal year to which such budget is to relate,
the Annual Operating Budget for the prior fiscal year shall continue to apply,
subject only to actual increases for real estate taxes, utilities, payroll and
insurance.

 

14

 

 

(2)         Annual Capital Budget. The Managers shall have equal approval rights
with respect to the annual capital budget. Any annual capital budget as approved
pursuant to this Section 6.2(b) is referred to as the “Annual Capital Budget”.
To the extent the Annual Capital Budget is not approved prior to the
commencement of the fiscal year to which such budget is to relate, the Annual
Capital Budget for the prior fiscal year shall continue to apply, subject to the
elimination (or reduction) of amounts with respect to any items from such prior
year’s budget that were non-recurring items and that were completed in the prior
year.

 

(3)         General. All Budgets shall be submitted by JHVG to Investor no later
than by November 15 of the year prior to the year to which the Budget shall
apply (provided, however that the current Budgets for 2012 shall have been
approved by the Managers prior to the execution of this Agreement). Investor
shall provide JHVG with any objections to any proposed Budget within fifteen
(15) days following delivery of the same for approval and the Managers shall
seek in good faith to achieve a mutually agreeable response to Investor’s
objections; provided, however, if the Managers are not able to address the
Investor’s objections then such Budget shall not be deemed approved and the
parties shall continue to have the other remedies available under this Section.

 

C.     Financing. The Managers shall have equal approval rights with respect to
any loans obtained by the Company, including any refinancing, material
amendment, material modification or extension of any loan including the Freddie
Mac Loan.

 

D.     Sale of the Property. Subject to Section 10.6, the Managers shall have
equal approval rights with respect to the sale of the Property including
marketing the Property for sale, releasing Property information to any broker or
anyone else for the purpose of selling or marketing the Property, giving,
granting or undertaking any options, rights of first refusal, pledges, ground
leases, security or other interests in or encumbering the Property, any portion
thereof or any other material assets.

 

15

 

 

E.     Affiliate Transaction. It is hereby acknowledged that Investor has
approved the Management Agreement referenced in Section 6.2(a) hereof.
Holtzman’s affiliate, Village Green Construction LLC (“VGC”) will be engaged as
the Owner’s Representative under a separate agreement with the Company, pursuant
to which VGC will have certain responsibilities relative to the capital
improvements as set forth in the approved capital budget, including monitoring
progress of the work, attend meetings with the architect, construction manager
and/or general contractor, sub-contractors and suppliers, inspectors and
government officials, as necessary, review draw requests and change orders; and
perform similar tasks, for which VGC will receive a market rate fee based on
total costs, billed during construction with the construction draws. In
addition, VG Select, Village Green Interiors and Village Green Communications
LLC, affiliates of Holtzman, shall perform services for the Company, including
but not limited to decorating, remodeling, advertising, marketing, PR and
promotion, and receive compensation on terms no more favorable than any those
which would apply to any other third party. In addition, Leading Apartments LLC,
an affiliate of Holtzman, which is a corporate provider of housing, may, from
time to time and on a non-exclusive basis with other corporate providers, rent
apartment units at the Property on terms that are equal to or better than the
Company’s existing leasing policies, which policies may include premiums charged
for leases with terms of less than 12 months. In addition, such rental shall be
at rental rates and other terms no less favorable to the Company than any other
third party tenant leases. To the extent not reviewed and approved by Investor
prior to the execution of this Agreement, Holtzman shall submit any such
agreements with Affiliates of Holtzman to Investor prior to any such agreement
becoming effective, and Investor shall have the right to review and approve the
proposed terms of any such agreements with Affiliates of Holtzman. Except as set
forth in this Article 6, no other Holtzman or JHVG Affiliates may be engaged by
the Company with respect to the Property except upon terms which are competitive
at that time in the relevant market and after giving notice to, and receiving
the approval of, Investor of such contract or payments. Further, in the event of
a material default with respect to any agreement between the Company and any
Holtzman or JHVG Affiliate, which material default is not cured within the time
frame allotted under such agreement, only the Investor Co-Manager shall be
authorized to take action with respect to remedies on behalf of the Company
relative to such defaulted agreement, including the right to terminate the
applicable agreement and to solicit bids for any replacement vendor with respect
to the services being performed under the defaulted agreement. In the event that
the Investor Co-Manager obtains bids or proposals for any replacement vendor
that are satisfactory to Investor, the Investor Co-Manager shall submit such
bids or proposals to the other Co-Manager for approval. If the other Co-Manager
fails to approve any such bids or proposals within fifteen (15) days thereafter,
such failure to agree shall constitute a Deadlock.

 

F.     Mergers. The Managers shall have equal approval rights with respect to
any merger, conversion or consolidation involving the Company or the sale,
lease, transfer, exchange or other disposition of all or substantially all of
the Company’s assets or all of the Interests of the Members in the Company, in
one or a series of related transactions;

 

G.     Transfers. Except as expressly provided in Article 10 with respect to
Transfers by Investor or a transferee of Investor to a transferee of Investor
and with respect to Transfers by Holtzman and/or JHVG or a transferee of
Holtzman and/or JHVG to a transferee of Holtzman and/or JHVG as permitted
thereunder, the Managers shall have equal approval rights with respect to the
admission or removal of any Member or the Company’s issuance to any third party
of any equity interest in the Company (including interests convertible into, or
exchangeable for, equity interests in the Company);

 

H.     Liquidation. The Managers shall have equal approval rights with respect
to any voluntary liquidation, dissolution or termination of the Company;

 

I.       Additional Acquisitions. The Managers shall have equal approval rights
with respect to any acquisition by purchase, ground lease or otherwise, any real
property or other material asset, or the entry into of any agreement, commitment
or assumption with respect to any of the foregoing, or the making or posting of
any deposit (refundable or non-refundable);

 

16

 

 

J.      Bad Boy Liability. The Managers shall have equal approval rights with
respect to any taking of any action by the Company that is reasonably likely to
result in any Member or any of its Affiliates having individual liability under
any so called “bad boy” guaranties or similar agreements provided to third party
lenders in respect of financings relating to the Property, the Company, or any
of their assets which provide for recourse as a result of willful misconduct,
fraud or gross negligence, or for failure to comply with the covenants or any
other provisions of such “bad boy” guaranties (each, a “Non-Recourse Carveout
Guaranty”);

 

K.     Amendments. The Managers shall have equal approval rights with respect to
any amendment of this Agreement; and

 

(l)           Additional Capital. The Managers shall have equal approval rights
with respect to any decision to call for additional capital under Section 4.5.

 

6.3         Deadlock. Notwithstanding the foregoing, in the event the Managers
do not agree on the Major Decisions (hereinafter referred to as “Deadlock”)
then, upon written notice by either Manager to the other, they shall endeavor in
good faith to resolve the disputed issue. In the event the Deadlock is not
resolved within 30 days after delivery of such notice, the following process
shall apply:

 

(a) If the Deadlock occurs pursuant to Sections 6.2(b), (e), (j) or (l), and is
not resolved within ten business days after notice is given, then either Manager
may invoke arbitration by giving notice to the other (the “Arbitration Notice”)
in which event the dispute shall be determined by arbitration in Detroit,
Michigan before one arbitrator. The arbitration shall be administered by JAMS
pursuant to JAMS’ Expedited Arbitration Rules and Procedures set forth in the
JAMS Comprehensive Arbitration Rules and Procedures as those Rules exist on the
effective date of this Agreement, including Rules 16.1 and 16.2 of those Rules.
Judgment on the Award may be entered in any court having jurisdiction. This
clause shall not preclude parties from seeking provisional remedies in aid of
arbitration that is authorized by law or by JAMS Rules from a court of
appropriate jurisdiction. The arbitrator shall be neutral, independent,
impartial and experienced in resolving disputes related to the operation of
commercial real estate. If the arbitrator cannot be agreed upon within ten days
after the Arbitration Notice, then JAMS shall select the arbitrator in
accordance with its rules. In any arbitration arising out of or related to this
Agreement, the arbitrator shall award to the prevailing party determined by the
arbitrator the costs and attorneys’ fees reasonably incurred by the prevailing
party in connection with the arbitration.

 

(b) In the event that two Deadlocks have gone to arbitration as described above,
or in the event of a Deadlock which pertains to Sections 6.2(c), (d), (f), (g),
(h), (i) or (k), either Manager shall have the right to initiate the sale
procedure set forth in Section 10.6; provided, for a period of 36 months from
and after the date of this Agreement, neither Manager shall have the right to
cause a Deadlock by initiating a decision pursuant to such Sections. Provided
further, however, from and after the event of the death or adjudication of
incapacity of Jonathan Holtzman, the above referenced 36 month period shall no
longer apply.

 

17

 

 

6.4          Operation in Accordance with REOC/REIT Requirements.

 

(a)           The Members acknowledge that Investor or one or more of its
Affiliates (a “BR Affiliate”) intends to qualify as a “real estate operating
company” or “venture capital operating company” within the meaning of U.S.
Department of Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that
the Company and its Subsidiaries shall be operated in a manner that will enable
Investor and such BR Affiliate to so qualify. Notwithstanding anything herein to
the contrary, the Company and its Subsidiaries shall not take, or refrain from
taking, any action that Investor notifies the Company would result in Investor
or a BR Affiliate from failing to qualify as a REOC. Except as disclosed to
Investor, Holtzman and/or JHVG (a) shall not fund any Capital Contribution "with
the 'plan assets' of any 'employee benefit plan' within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended or any
'plan' as defined by Section 4975 of the Internal Revenue Code of 1986, as
amended", and (b) shall comply with any requirements specified by Investor in
order to ensure compliance with this Section 6.4.

 

(b)          Except for the Property and the Freddie Mac Loan (and any refinance
thereof), the Company shall not hold any investment, incur any indebtedness or
otherwise take any action that would cause any Member of the Company (or any
Person holding an indirect interest in the Company through an entity or series
of entities treated as partnerships for U.S. federal income tax purposes) to
realize any “unrelated business taxable income” as such term is defined in Code
Sections 511 through 514, unless specifically agreed to by the Members in
writing. No Manager or other Member shall be liable for any income or other
taxes, damages, costs or expenses incurred by the Company or any Member by
reason of the recognition by the Company of UBTI, unless caused by its own
willful misconduct or gross negligence.

 

(c)           The Company may not engage in any activities or hold any assets
that would constitute or result in the occurrence of a REIT Prohibited
Transaction as defined herein. Notwithstanding anything to the contrary
contained in this Agreement, during the time a REIT Member is a Member of the
Company, neither the Company nor any Member of the Company shall take or refrain
from taking any action which, or the effect of which, would constitute or result
in the occurrence of a REIT Prohibited Transaction by the Company or any direct
or indirect subsidiary thereof, including without limiting the generality of the
foregoing, but in amplification thereof:

 

(i)         Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

(ii)         Leasing personal property, excluding for this purpose a lease of
personal property that is entered into in connection with a lease of real
property where the rent attributable to the personal property is less than 15%
of the total rent provided for under the lease;

 

18

 

 

(iii)         Acquiring or holding any debt investments, excluding for these
purposes “debt” solely between wholly-owned Subsidiaries of the Company, unless
(I) the amount of interest income received or accrued by the Company under such
loan does not, directly or indirectly, depend in whole or in part on the income
or profits of any person, or entering into any lending transaction unless the
loan made by the Company meets an exception set forth in Section 856(m)(l) of
the Code and (II) the debt is fully secured by mortgages on real property or on
interests in real property;

 

(iv)         Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form 8875,
or (iii) has properly elected to be a real estate investment trust for U.S.
federal income tax purposes;

 

(v)          Entering into any agreement where the Company receives amounts,
directly or indirectly, for rendering services to the tenants of any property
that is owned, directly or indirectly, by the Company other than (i) amounts
received for services that are customarily furnished or rendered in connection
with the rental of real property of a similar class in the geographic areas in
which the Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property’s tenants);

 

(vi)         Entering into any agreement where a material amount of income
received or accrued by the Company under such agreement, directly or indirectly,
does not qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;

 

(vii)        Holding cash of the Company available for operations or
distribution in any manner other than a traditional bank checking or savings
account or money market fund;

 

(viii)       Selling or disposing of any property, subsidiary or other asset of
the Company prior to (i) the completion of a two (2) year holding period with
such period to begin on the date the Company acquires a direct or indirect
interest in such property and begins to hold such property, subsidiary or asset
for the production of rental income, and (ii) the satisfaction of any other
requirements under Section 857 of the Code necessary for the avoidance of a
prohibited transaction tax on the REIT; or

 

19

 

 

(ix)         To the extent Operating Cash Flow is available, failing to make
current cash distributions to REIT Member each year in an amount which does not
at least equal the taxable income allocable to REIT Member for such year.

 

(d)         Notwithstanding the foregoing provisions of this Section 6.4, the
Company may enter into a REIT Prohibited Transaction if it receives the prior
written approval of the REIT Member specifically acknowledging that the REIT
Member is approving a REIT Prohibited Transaction pursuant to this Section 6.4.
For purposes of this Section 6.4, “REIT Prohibited Transactions” shall mean any
of the actions specifically set forth in Sections 6.4(c)(i) through (c)(ix) as
well as any action of which the Company receives timely, advance written notice
from Investor or a REIT Member that such action would result in a REIT Member
losing its REIT status under IRC Section 856 or would cause such REIT Member to
be subject to any punitive taxation pursuant to IRC Section 857(b)(6). The
Freddie Mac Loan shall not be considered a REIT Prohibited Transaction. No
Manager or other Member shall be liable for a violation of Section 6.4(c) unless
such violation is caused by its own willful misconduct or gross negligence.

 

ARTICLE 7

 

BOOKS AND RECORDS, AUDITS, TAXES, ETC.

 

7.1         Books; Statements. In addition to the establishment and maintenance
of Capital Accounts pursuant to Section 7.9, the Company shall keep such other
books and records as the Members shall determine. The books and records shall be
prepared in accordance with generally accepted accounting principles
consistently applied. Following the Effective Date, JHVG shall promptly prepare
(or cause to be prepared):

 

A.    Within twenty (20) days following the end of each month, a statement of
Operating Cash Flow for each month;

 

B.     Within twenty (20) days following the end of each month, a monthly cash
basis balance sheet and cash basis profit and loss statement, with a cumulative
calendar year cash basis balance sheet and cash basis profit and loss statement
to date, and a statement of change in each Member’s Capital Account for the
preceding month and year to date;

 

C.     No later than ninety (90) days, after the end of each fiscal year of the
Company, a general accounting and audit (review) shall be taken and made by
independent certified public accountants of recognized standing, selected by the
TMP in accordance with Section 7.6 and retained by the Company, which accounting
and/or audit shall cover the assets, properties, liabilities and net worth of
the Company, and its dealings, transactions and operations during such fiscal
year, and all matters and things customarily included in such accountings and
audits, and a certified statement shall be furnished to each Member showing the
assets, liabilities, properties, net worth, profits, losses, net income,
unrecovered Capital Contributions, Operating Cash Flow, Extraordinary Cash Flow,
changes in the financial condition of the Company for such fiscal year and each
Member’s capital in the Company together with a report of the audit scope and
audit findings in the form of a management audit report with an internal control
memorandum;

 

20

 

 

D.     Within twenty (20) days following the end of each month, the Company
shall furnish or cause the Property Manager to furnish to Investor monthly
reports which shall be prepared showing monthly and year to date activity and
which shall be furnished (without notice or demand by Investor) as specified in
Exhibit D attached hereto and incorporated herein. All reports shall be prepared
on an Accrual Basis in accordance with generally accepted accounting principles,
and shall be as of each calendar month end. The Company shall furnish or cause
the Property Manager to furnish to Investor such other reports as may be
reasonably requested by Investor in order for such Member to be able to comply
with any reporting requirements that are applicable to any such Member (or any
Affiliate of any such Member) under any applicable organizational or offering
documents affecting such Member or its Affiliates; and

 

E.      Within twenty (20) days of the end of each quarter of each Fiscal Year,
the Company shall furnish or cause the Property Manager to furnish to Investor
such information as requested by Investor as is necessary for any REIT Member
(whether a direct or indirect owner) to determine its qualification as a real
estate investment trust (a “REIT”) and its compliance with any requirements for
qualifying as a REIT (the “REIT Requirements”) as shall be requested by
Investor. Further, the Company shall require that the Property Manager cooperate
in a reasonable manner at the request of any Member to work in good faith with
any designated accountants or auditors of such Member or its Affiliates so that
such Member or its Affiliate is able to comply with its public reporting,
attestation, certification and other requirements under the Securities Exchange
Act of 1934, as amended, applicable to such entity, and to work in good faith
with the designated accountants or auditors of the Member or any of its
Affiliates in connection therewith, including for purposes of testing internal
controls and procedures of such Member or its Affiliates. Investor shall bear
the cost of any information or reports provided to Investor pursuant to this
Section 7.1(e).

 

7.2         Where Maintained. The books, accounts and records of the Company
shall be at all times maintained at its principal office. If requested by the
Company, the Property Manager shall, pursuant to the terms of the Management
Agreement, keep and maintain such books, accounts and records.

 

7.3         Audits. Any Member may, at its option and at its own expense,
conduct internal audits of the books, records and accounts of the Company and
may be conducted by employees of any Member, or an Affiliate of any Member, or
by independent auditors retained by the Company or by any Member.

 

21

 

 

7.4         Objections to Statements. Upon completion of the audit report
described in Section 7.1 (the “Approved Statement”), a comparison shall be made
of the actual Operating Cash Flow to the Operating Cash Flow distributed
pursuant to Section 9.3. To the extent that the Company has made a distribution
to a Member (the “Excess Member”) in excess of the amount which the Excess
Member should have received based on a distribution of Operating Cash Flow set
forth in the Approved Statement, the Excess Member shall recontribute to the
Company within fifteen (15) days after the creation of the applicable Approved
Statement the excess amount (the “Excess Amount”) received by it. The Company
shall then distribute such Excess Amount (1) first, to any Member who received a
distribution less than such Member should have received based on the
distribution of Operating Cash Flow set forth in the Approved Statement, an
amount equal to such deficiency and (2) second, to the extent of the remaining
Excess Amount, in accordance with Section 9.3.

 

7.5         Tax Returns. The Company shall be treated and shall file its tax
returns as a partnership for Federal, state, municipal and other governmental
income tax and other tax purposes. The Company shall prepare or cause to be
prepared, all Federal, state and municipal partnership tax returns required to
be filed. Unless otherwise determined by the Members, such tax returns shall be
prepared by independent certified public accountants selected pursuant to
Section 7.6, who shall sign such returns as income tax preparers (as defined in
Section 7701(a)(36) of the Code). The Company shall submit the returns to each
Member for review and approval no later than January 31 of the following year.
Each Member shall notify the other Member(s) upon receipt of any notice of tax
examination, tax deficiency or tax adjustment of the Company by Federal, state
or local authorities.

 

7.6         Tax Matters Partner. JHVG shall be the tax matters partner (“TMP”),
as defined in Section 6231 (a)(7) of the Code, with respect to the Company. The
TMP shall comply with the requirements of Section 6221 through 6232 of the Code.
Subject to the prior written consent of the Investor, which consent shall not be
unreasonably withheld, delayed or conditioned, the TMP shall have the authority,
in its reasonable discretion, to select and appoint independent certified public
accountants to prepare tax returns and annual audited financial statements for
the Company, the expense of which shall be borne by the Company. The Tax Matters
Partner (and the Membership Interest of the Tax Matters Partner) shall be free
from all claims by the Company or the other Members by reason of any act
performed for or on behalf of the Company as the Tax Matters Partner. The
Company shall indemnify and hold harmless the Tax Matters Partner from any
claim, demand or liability, and from any loss, cost or expense, including, but
not limited to, attorneys’ fees and court costs, which may be made or imposed
upon the Tax Matters Partner by reason of any act performed for or on behalf of
the Company as Tax Matters Partner.

 

7.7         Tax Policy. The Company shall make any and all tax accounting and
reporting elections and adopt such procedures as both Members, in their
reasonable judgment, may determine.

 

7.8         Section 754 Election. At the request of a Member, the Company shall
make and file a timely election under Section 754 of the Code (and a
corresponding election under applicable state or local law) in the event of a
transfer of an interest in the Company permitted hereunder or the distribution
of property to a Member. Any adjustments resulting from such an election shall
be reflected in the Capital Accounts of the Members only to the extent provided
in Treasury Regulation Section 1.704-1(b)(2)(iv)(m). Any Member or transferee
first requesting an election hereunder shall reimburse the Company for
reasonable out-of-pocket expenses incurred by the Company in connection with
such election, including, without limitation, any legal or accountants’ fees;
thereafter, each transferee shall reimburse such expenses with respect to
adjustments under Section 743 of the Code in the proportion which the interest
of each transferee bears to the sum of the interests of all transferees. The
Company shall bear the expenses of any adjustments under Section 734 of the
Code.

 

22

 

 

7.9         Capital Accounts.  The Company shall maintain a separate Capital
Account for each Member. Each Member's Capital Account shall be increased by the
amount of cash, and fair market value of any other property, contributed by such
Member to the Company’s capital and by the Member's share of any Profits and
items of income or gain of the Company. Each Member's Capital Account shall be
decreased by the amount of cash and fair market value of any other property
distributed to the Member and by the Member's share of any Losses and items of
expense or loss of the Company. In accordance with Section 1.704-1(b)(2)(iv)(q)
of the Treasury Regulations, each Member's Capital Account shall be adjusted in
a manner that maintains equality between the aggregate of all of the Members'
Capital Accounts and the amount of capital reflected on the Company's balance
sheet as computed for book purposes. Any transferee of an interest in the
Company shall succeed to the Capital Account of the transferor to the extent it
relates to the transferred interest. Accordingly, the Investor, as the purchaser
of one-half of Holtzman’s and one-half of JHVG’s interest in the Company, shall
succeed to 50% of Holtzman’s and JHVG’s Capital Account.

 

7.10        Ownership Representation. Each Member represents and warrants to the
Company and to the other Members that it is a U.S. person as that term is
defined under Section 7701(a)(30) of the Code.

 

ARTICLE 8

 

FISCAL YEAR

 

8.1          Calendar Year. The fiscal year of the Company shall be the calendar
year. Unless otherwise required by law, the Company taxable year (for income tax
purposes) shall also be the calendar year.

 

ARTICLE 9

 

DISTRIBUTIONS AND ALLOCATIONS

 

9.1          Percentage Interests in Company. Except as otherwise expressly
provided in this Agreement, the percentage interest of the respective Members in
the Company shall be as follows:

 

Investor   50% Holtzman   49.5% JHVG   .5%

 

The percentage interest of each Member, which is subject to the preferred and
priority rights provided for herein, is hereinafter called such Member’s
“Percentage Interest.”

 

23

 

 

9.2         Certain Definitions. The following terms shall have the following
meanings when used herein:

 

A.    “Operating Cash Flow” shall mean the net cash realized by the Company from
all sources, including, but not limited to, the operations of the Property (but
excluding Extraordinary Cash Flow) after payment of all cash expenditures of the
Property, the Company and any of its Subsidiaries, including, but not limited
to, all operating expenses including all fees payable to the Managers or
Property Manager, all payments of principal and interest on indebtedness,
expenses for repairs and maintenance, capital improvements and replacements, and
such reserves and retentions as the Managers reasonably determine to be
necessary and desirable in connection with Company operations.

 

B.     “Extraordinary Cash Flow” shall mean the net cash realized by the Company
from the sale, financing, refinancing, redemption, repayment or other
disposition of the Property or of any interest of the Company in or related to
the Property, after payment of all cash expenditures of the Property, the
Company and any of its Subsidiaries related to such sale, financing, refinancing
redemption, repayment or other disposition of the Property, including, but not
limited to, all sale or refinancing expenses including all fees payable to the
Managers, all payments of principal and interest on indebtedness, expenses for
repairs and maintenance, capital improvements and replacements, and such
reserves and retentions as the Managers reasonably determine to be necessary and
desirable in connection therewith.

 

C.     “Profit” or “Loss” shall mean, for each fiscal year, the taxable income
or loss of the Company for such fiscal year, as the case may be, including any
items of income, gain, loss or deduction that are separately stated for purposes
of Section 702(a) of the Code, as determined in accordance with Federal income
tax accounting principles as adjusted by Treasury Regulation
Section 1.704-1(b)(2)(iv), provided that (i) any tax-exempt income described in
Section 705(a)(1)(B) of the Code and any expenditure described in
Section 705(a)(2)(B) of the Code (or so treated pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Regulations), shall be taken into account,
(ii) the depreciation, amortization or other cost recovery deduction (if any)
taken into account for such fiscal year or other period with respect to any
asset the Book Value of which differs from its adjusted tax basis shall be, in
lieu of the depreciation, amortization or cost recovery deduction taken into
account in computing such taxable income or loss, an amount which bears the same
ratio to the Book Value of such asset at the beginning of such fiscal year or
other period as the depreciation, amortization or cost recovery deduction taken
into account in computing such taxable income or loss bears to the adjusted tax
basis of such asset at the beginning of such fiscal year or other period, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(g)(3); (iii) any gain or
loss realized by the Company on the sale or other disposition of any asset of
the Company shall be determined by reference to the Book Value of such asset,
notwithstanding that its Book Value may differ from its adjusted basis for
Federal income tax purposes; and (iv) notwithstanding any other provisions of
this Section 9.2(c), any items that are specially allocated pursuant to
Section 9.6, and any items allocated solely for tax purposes pursuant to
Section 9.7, shall be excluded from Profit and Loss.

 

24

 

 

D.     The terms “partnership minimum gain,” “partner nonrecourse debt minimum
gain,” “partner nonrecourse debt,” “nonrecourse deductions,” and “partner
nonrecourse deductions” shall have the respective meanings ascribed to them in
Section 1.704-2 of the Regulations.

 

E.      The term “Preferred Return” shall mean, with respect to each Member, an
amount equal to a cumulative return, compounded annually, on each Member’s
Unreturned Capital Contributions, at 9%.

 

9.3         Cash Flow Distributions.

 

A.     Operating Cash Flow. The Company shall distribute Operating Cash Flow for
each calendar month during the term of the Company in which there is Operating
Cash Flow based on the operating statements prepared by the Property Manager
pursuant to the Management Agreement and approved by the Members, said
distribution to be made not later than ten (10) days after the end of each such
calendar month to the Members as follows:

 

(i) first, an amount equal to the Preferred Return payable to Investor for the
current month and any unpaid Preferred Return for all prior months of the
current fiscal year and all prior fiscal years of the Company;

 

(ii) second, an amount equal to the Preferred Return payable to Holtzman and
JHVG for the current month and any unpaid Preferred Return for all prior months
of the current fiscal year and all prior fiscal years of the Company; and

 

(iii) third, any balance remaining to the Members pro rata in accordance with
their applicable Percentage Interests.

 

B.     Extraordinary Cash Flow. The Company shall distribute Extraordinary Cash
Flow within 3 business days of the completion of a Major Capital Event (or
completion of the sale of the Entire Interest pursuant to Section 10.6, as
applicable) to the Members pro rata, in accordance with their respective
Percentage Interests, subject to the following adjustment: If all amounts
distributed to Investor will not provide Investor with an IRR of at least nine
percent (9%), then the amount to be distributed to Holtzman and JHVG under this
Section 9.3(b) will be adjusted downward and the amount to be distributed to
Investor under this Section 9.3(b) will be adjusted upward to an amount which
will provide Investor with an IRR of at least nine percent (9%);

 

C.     Provided further, however, that if the Company is being liquidated and
dissolved as a result of the Major Capital Event which generated such
Extraordinary Cash Flow, the assets of the Company (including such Extraordinary
Cash Flow) shall be distributed as provided in Article 13 hereof.

 

25

 

 

9.4         Allocation of Profits and Losses For Capital Account Purposes.

 

A.    After giving effect to the allocations set forth in Section 9.6 hereof,
items entering into the computation of Profit or Loss for any fiscal year shall
be allocated among the Members so that the Capital Account of each Member,
increased by such Member’s “share of partnership minimum gain” and “share of
partner nonrecourse debt minimum gain” (as so increased, a Member’s Capital
Account is hereinafter referred to as such Member’s “Augmented Capital
Account”), is, as nearly as possible, positive in the amount that would be
distributed to such Member if the Company were to distribute an amount equal to
any positive balance in Augmented Members’ Capital between the Members pursuant
to Section 9.3(b) hereof (determined without regard to the proviso at the end of
Section 9.3(b)); provided, however, that no Loss shall be allocated to any
Member for any fiscal year to the extent that such Loss would create or increase
a deficit in such Member’s Adjusted Augmented Capital Account.

 

B.     For purposes of this Agreement:

 

(1)         “Augmented Members’ Capital” at the end of any year means the total
amount of capital (assets, at their respective Book Values, minus liabilities)
appearing on the Company’s balance sheet for capital accounting purposes (taking
into account Profit or Loss and all items of income, gain, expense or loss for
such year), increased by the amount of “partnership minimum gain” and “partner
nonrecourse debt minimum gain” of the Company at the end of such year.

 

(2)         “Adjusted Augmented Capital Account” means, with respect to any
Member as of the end of any fiscal year, such Member’s Augmented Capital Account
(i) reduced by those anticipated allocations, adjustments and distributions
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4)-(6), and
(ii) increased by any deficit in such Member’s Capital Account that such Member
is deemed obligated to restore under Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) as of the end of such fiscal year.

 

(3)         All terms set off in quotation marks and not otherwise defined shall
have the meanings ascribed to them in Treasury Regulation Section 1.704-2.

 

9.5         Distributed Property. Notwithstanding the foregoing provisions of
Article 9, upon the distribution of property to a Member, or adjustment in the
Book Value of property pursuant to Section 4.7, for the purposes of computing
Profits and Losses, such property shall be treated as if it had been sold for
its fair market value on the date of such distribution.

 

9.6         Special Allocations. The following special allocations shall be made
in the following order:

 

A.    Any “nonrecourse deductions” shall be allocated among the Members in
accordance with their Percentage Interests.

 

B.     For purposes of determining the Members’ respective shares of “excess
nonrecourse liabilities” of the Company under Treasury Regulations
Section 1.752-3, each Member’s “percentage interest in partnership profits”
shall be equal to such Member’s Percentage Interest.

 

26

 

 

C.     Except as otherwise provided in Section 1.704-2(f) of the Regulations,
notwithstanding any other provision of this Article 9, if there is a net
decrease in “partnership minimum gain” during any Company taxable year, each
Member shall be specially allocated items of Company income and gain for such
taxable year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in “partnership minimum gain,” determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2)
of the Regulations. This Section 9.6(c) is intended to comply with the minimum
gain chargeback requirement in Section 1.704-2(f) of the Regulations and shall
be interpreted consistently therewith.

 

D.     Except as otherwise provided in Section 1.704-2(i)(4) of the Regulations,
notwithstanding any other provision of this Article 9, if there is a net
decrease in “partner nonrecourse debt minimum gain” attributable to a “partner
nonrecourse debt” during any Company taxable year, each Member who has a share
of the “partner nonrecourse debt minimum gain” attributable to such “partner
nonrecourse debt,” determined in accordance with Section 1.704-2(i)(5) of the
Regulations, shall be specially allocated items of Company income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in “partner nonrecourse debt minimum gain”
attributable to such “partner nonrecourse debt,” determined in accordance with
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the
Regulations. This Section 9.6(d) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(i)(4) of the Regulations and shall be
interpreted consistently therewith.

 

E.      Any “partner nonrecourse deductions” for any taxable year shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the ‘partner nonrecourse debt” to which such “partner nonrecourse
deductions” are attributable in accordance with Regulations
Section 1.704-2(i)(1).

 

F.      The allocation contained in this Section 9.6(f) is intended to be a
“qualified income offset” as defined in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
with such regulation. After giving effect to the other allocations set forth in
this Section 9.6, items of gross income and gain shall be allocated to each
Member in an amount and manner sufficient to eliminate, as quickly as possible,
any deficit in such Member’s Adjusted Augmented Capital Account to the extent
that such deficit is created or increased by any unexpected adjustments,
allocations or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4)-(6).

 

27

 

 

9.7         Allocations of Profits and Losses for Tax Purposes. The following
allocations are solely, for tax purposes, and shall not affect the Members’
Capital Accounts:

 

A.    For federal tax purposes, in accordance with Section 704(c) of the Code,
gain with respect to any property which may be contributed shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted tax basis of such property to the Company and the fair
market value at the time of contribution in accordance with Section 704(c) of
the Code. Any difference between the Book Value and tax basis of any property
resulting from a revaluation pursuant to Section 4.7 above shall also be taken
into account under the principles of Section 704(c) of the Code and the
regulations thereunder using the so-called “traditional method” of Section
1.704-3(b) of the Regulations unless the Members otherwise expressly agree.

 

B.     Consistent with Treasury Regulation Section 1.1245-1(e) (or its
successor), any recapture of depreciation deduction shall be allocated to the
Member to whom (or to the predecessors in interest of whom) were allocated the
prior depreciation deductions.

 

C.     The Company shall elect, under Sections 743 and 754 of the Code, to
adjust the Investor’s share of the tax basis of the Company’s assets to take
account of the Investor’s purchase of interests in the Company from Holtzman and
JHVG. Any change in the amount of the depreciation deducted by the Company, and
any change in the gain or loss of the Company, for Federal income tax purposes,
resulting from such adjustment, shall be allocated entirely to the Investor;
provided, however, neither the Capital Accounts of, nor the amount of any cash
distributions to, the Members shall be affected as a result of such election,
and the making of such election shall have no effect except for Federal income
tax purposes.

 

9.8         Acquisition Fee and Recap Fee. On the date Investor acquires its
interest in the Company, Bluerock Real Estate, L.L.C shall earn, and the Company
shall pay, an acquisition fee (the “Acquisition Fee”) equal to (a) one percent
(1%) of the value of the Property as of Closing, as agreed to by and between the
Members as of the closing multiplied by (b) the Percentage Interest of Investor
in the Company (i.e. 50%). The Acquisition Fee shall be paid to, or as directed
by, Bluerock Real Estate, L.L.C. The funding of the Acquisition Fee shall
constitute part of the Capital Contributions being remitted by Investor, and
shall be included in the calculation of any returns payable to Investor on
Investor’s Capital Contributions. In addition, on the date Investor acquires its
interest in the Company, Holtzman shall earn, and the Company shall pay, a
recapitalization fee (the “Recap Fee”) in the amount of $150,000. The Recap Fee
shall be paid to, or as directed by, Holtzman. The funding of the Recap Fee
shall constitute part of Holtzman’s and JHVG’s Capital Contributions, and shall
be included in the calculation of any returns payable on Holtzman’s and JHVG’s
Capital Contributions.

 

28

 

 

ARTICLE 10

 

ASSIGNMENT AND OFFER TO PURCHASE

 

10.1        Transfers. The Members, or any assignee or successor in interest of
the Members, may not, directly or indirectly, sell, assign, give, pledge,
hypothecate, encumber or otherwise transfer its interest in the Company, or in
any part thereof, or in all or any part of the assets of the Company, other than
as provided in this Article 10. A sale, assignment or other transfer by Investor
or Holtzman or JHVG of a portion of its equity interest (a “Partial Interest”)
or its entire equity interest in the Company (an “Entire Interest”) to an
Affiliate (which shall for purposes hereof include the BR REIT or REIT Member
with respect to Investor) shall be a transfer permitted under this Article 10
and neither Investor nor JHVG nor Holtzman shall be required to obtain the
consent of, nor offer the interest to be sold, assigned or transferred to, any
other Member; provided that (a) any Affiliate of Holtzman or JHVG shall be
managed, directly or indirectly, by or otherwise under the control of Jonathan
Holtzman, (b) any such transfer shall be permitted under any applicable loan
documents securing the Freddie Mac Loan and/or any other loans secured, in whole
or in part, by the Property, (c) the transferring party shall give written
notice of any such transfer to the other Member and (d) any transfer of an
indirect, non-controlling interest in any Member shall not constitute a transfer
under this Agreement.

 

10.2        Intentionally Omitted

 

10.3        Assumption by Assignee. Any assignment of either a Partial Interest
or an Entire Interest in the Company under this Article 10 shall be in writing,
shall, unless specifically permitted under Section 10.1 with respect to
transfers to Affiliates, require the consent of the other Members (which consent
shall not be unreasonably withheld, delayed or conditioned), and shall be an
assignment and transfer of all of the assignor’s rights and obligations
hereunder, and the assignee shall expressly agree in writing to be bound by all
of the terms of this Agreement and assume and agree to perform all of the
assignor’s agreements and obligations existing or arising at the time of and
subsequent to such assignment with respect to the transferred interest. Upon any
such permitted assignment of the assignor’s Interest, and after such assumption,
the assignee shall become a Member in place of (or in the case of a Partial
Interest in addition to) the assignor and the assignor shall, in the case of an
assignment of the Entire Interest, be relieved of its agreements and obligations
hereunder arising after such assignment. An executed counterpart of each such
assignment, whether of a Partial Interest or an Entire Interest, in the Company
and assumption of a Member’s obligations shall be delivered to each Member and
to the Company. The assignee shall pay all expenses incurred by the Company in
(i) admitting the assignee as a Member and/or (ii) complying with and satisfying
any mortgage lender requirements and charges relative to such assignment. Except
as otherwise expressly provided herein, no permitted assignment shall terminate
the Company.

 

As a condition to any assignment of an Interest, the selling Member shall obtain
such consents as may be required from lenders and other third parties, if any,
or waivers thereof. The other Members shall, if such transfer is consented to by
such Member or does not require any such Member consent, reasonably cooperate
with the assigning Member in obtaining such consents or waivers.

 

10.4        Amendment of Certificate of Formation. If an assignment of an Entire
Interest in the Company shall take place pursuant to the provisions of this
Article 10, then the continuing Members promptly thereafter shall cause to be
filed, to the extent necessary, an amendment to the Company’s Certificate of
Formation with all applicable state authorities, together with any necessary
amendments to the fictitious or assumed name(s) of the Company in order to
reflect such change or take such similar action as may be required.

 

29

 

 

10.5        Other Assignments Void.

 

A.    Except as otherwise provided in this Article 10, no other sale,
assignment, gift, pledge, hypothecation, encumbrance or other transfer
(including any transfer by dissolution, merger or distribution of assets) by a
Member of its interest in the Company, or in any part thereof, or in all or any
part of the assets of the Company shall be permitted. Any purported assignment
or transfer of an interest in the Company not otherwise permitted by this
Article 10 shall be null and void and of no effect whatsoever.

 

B.     Except as otherwise permitted in Section 10.1 hereof, any Member which is
an incorporated or unincorporated business or limited liability company and any
permitted assignee of any Partial Interest or of the Entire Interest of such
Member shall not permit, without the prior written consent of Investor, which
consent shall not be unreasonably withheld, the admission of any new equity
interest holder to such entity or the assignment to any person or entity, who is
not now an equity interest holder or an Affiliate of an equity interest holder
in such entity, of any kind of interest whatsoever in such entity.
Notwithstanding anything in this Agreement to the contrary, membership interests
in Holtzman may be transferred to or among employees of Holtzman at any time
without the prior written consent of Investor, provided that (i) Jonathan
Holtzman directly owns at least twenty-five percent (25%) of the equity of
Holtzman and (ii)  Jonathan Holtzman is the controlling “Manager” of Holtzman.

 

C.     Notwithstanding any provision in this Section 10.5 to the contrary, any
Member which is an incorporated or an unincorporated business entity may admit
additional equity participants to such entity, provided that (x), subject to the
last sentence of Section 10.5(b) above, at no time will the equity holders of
such entity at the time such entity becomes a Member under this Agreement own,
in the aggregate, less than the requisite voting equity interests in such entity
pursuant to the Freddie Mac Loan documents, and (y) in the case of Holtzman and
JHVG, at no time will management and control of such entity, directly or
indirectly, be vested in any party or parties other than in Jonathan Holtzman.

 

10.6        Right to Cause Sale of Property.

 

(a) By consent of the Managers, the Members may, at any time, decide to sell the
Property on terms and conditions unanimously acceptable to the Members. In such
event, the Company shall employ, at the Company’s expense, an exclusive broker
or investment banker to market the Property, and the marketing process carried
out by such broker or investment banker will conclusively determine the fair
market value of the Property.

 

30

 

 

(b) Absent unanimous consent of the Managers, in the event of a Section 6.3(b)
Deadlock, or any time subsequent to three (3) years after the Effective Date,
either Manager may require the sale by the Company of the Property (or
Investor’s Entire Interest) under the following terms and conditions:

 

(i)The Managers shall, in good faith, attempt to negotiate mutually agreeable
price and terms for a period of up to 60 days, and following a resolution of
such terms and price, Holtzman shall have the right to purchase the Property (or
the Investor’s Entire Interest) for such price and terms by giving Investor
written notice of such election within ten (10) days thereafter. Failing the
parties ability to come to terms on acceptable price and terms of sale, Investor
shall provide Holtzman with a letter of intent specifying the general terms upon
which Investor desires to sell the Property (the “Offering Notice”), which
Offering Notice shall provide for at least 90 days to close, and Holtzman shall
have a right of first offer (the “Right of First Offer”) to purchase the
Property on the same terms and conditions set forth in the Offering Notice (or
to purchase Investor’s Entire Interest on equivalent terms). Holtzman shall have
thirty (30) days after receipt of the Offering Notice to notify Investor in
writing of its election to exercise its Right of First Offer.

 

(ii)If Holtzman exercises its Right of First Offer to purchase the Property (or
Investor’s Entire Interest) on the same terms and conditions set forth in the
Offering Notice, then the closing shall proceed in accordance with the Offering
Notice. If Holtzman declines to exercise its Right of First Offer, or Holtzman
fails to notify Investor in writing, within the foregoing thirty (30) day
period, with respect to whether Holtzman desires to exercise its Right of First
Offer, then the parties shall commence the appraisal process described on
Exhibit C attached hereto. Upon the delivery of the written, final “Appraised
Value” (defined in Exhibit C) of the Property, the Right of First Offer shall be
automatically revised to include a price equal to the Appraised Value of the
Property, unless Investor determines, in its sole discretion, within twenty (20)
days after delivery of the Appraisal Value (“Investor Notice Period”) that it
does not wish to proceed with the sale, in which event Investor shall notify
Holtzman in writing of such election and the sale process will be cancelled. If
Investor does not elect to cancel the sale pursuant to the previous sentence in
this subsection (ii), Holtzman shall have twenty (20) days from the sooner of
the expiration of the Investor Notice Period, or date of receipt of Investor’s
notice that it does not elect to cancel, in which to notify Investor in writing
of its election to exercise its Right of First Offer at the updated price. In
the event that Investor elects to cancel the sale during the Investor Notice
Period, then thereafter, either Manager may elect to send an Arbitration Notice
to the other relative to the Deadlock event which caused this buyout process to
be initiated in the first place.

 

31

 

 

(iii)If Holtzman exercises its Right of First Offer to purchase the Property at
the updated price, then the closing shall proceed in accordance with the
Offering Notice. If Holtzman further declines to exercise its Right of First
Offer, or Holtzman fails to notify Investor in writing, within the foregoing
twenty (20) day period, with respect to whether Holtzman desires to exercise its
Right of First Offer, then, for a period of one (1) year after the date of
Holtzman’s rejection (or deemed rejection) of its Right of First Offer, Investor
shall be entitled to require the Company to sell the Property. Such sale shall
be on substantially the same terms as are set forth in the Offering Notice. For
purposes hereof, a sale shall be on “substantially the same terms” as are set
forth in the Offering Notice, if (A) the purchase price paid by a third party is
at least equal to or greater than ninety-five percent (95%) of the Appraised
Value and (B) the remaining material terms are not materially less favorable to
the Company than those terms set forth in the Offering Notice.

 

10.7        Provisions Generally Applicable to Sales. The following provisions
shall be applicable to sales under Sections 10.6 and/or 13.2, as indicated:

 

A.    For purposes of any sale of an Entire Interest of a Member, the Members
shall adjust the purchase price to reflect liabilities and income of the Company
not reflected in the Company’s financial statements available to all Members at
the time of the notice of election. The purchase price, as so adjusted, shall be
subject to such post-closing adjustments as the circumstances may require. The
amount to be paid shall be calculated based on the purchase price, as so
adjusted, and distributable pursuant to the calculation set forth in Section
9.3(b), payable by wire transfer of immediately available funds to the seller’s
account. All prorations of real estate taxes, rents, etc., shall be made as of
the date of sale. All transfer taxes and recording fees shall be paid for by the
party usually charged with such payment under local custom.

 

B.     In connection with the sale of any Member’s Entire Interest to another
Member, if there shall be one or more outstanding Loan(s) by the selling Member
to the Company, such Loan(s), including interest thereon accrued and unpaid,
shall be purchased at par by the purchasing Member for the principal amount
thereof and accrued and unpaid interest thereon as a condition precedent to such
sale. The purchase price for such Loan(s) shall be paid by wire transfer of
immediately available funds to the selling Member’s account. At the closing, the
selling Member shall deliver to the purchasing Member each note and bond
evidencing such Loan(s) and all documents securing the same and an assignment or
satisfaction, at purchasing Member’s option and in a form acceptable to the
purchasing Member.

 

32

 

 

C.    On payment of the purchase price for an Entire Interest, the purchasing
Member shall, at its option, either (1) obtain a release of the selling Member
from all liability, direct or contingent, by all holders of all Company debts,
obligations or claims against the Company for which any Member is or may be
personally liable except for any debts, obligations or claims which are fully
insured by public liability insurer(s) acceptable to the selling Member, or
(2) cause all such debts, obligations or claims to be paid in full at the
closing, or (3) deliver to the selling Member an agreement in form and substance
satisfactory to the selling Member from the Company to defend, indemnify and
save the selling Member harmless from any actions, claims or loss arising from
any debt, obligation or claim of the Company arising prior to date of sale.

 

D.    All Members (including the selling Member) shall be entitled to any
distributions of Operating Cash Flow from the Company following the giving of
the notice of election and until the closing.

 

E.     At the closing of the sale of the Entire Interest of a Member, the
selling Member shall execute an assignment of its interest in the Company, free
and clear of all liens, encumbrances and adverse claims, which assignment shall
be in form and substance reasonably satisfactory to the purchasing Member, and
such other instruments as the purchasing Member shall reasonably require to
assign the Entire Interest of the selling Member to such person or entity as the
purchasing Member may designate. For any sale or transfer under this Article 10,
the purchasing Member may designate an assignee to take ownership of the Entire
Interest, which assignee need not be an Affiliate of the Purchasing Member,
subject to the other Members’ reasonable consent.

 

F.     In the event of a purchase and sale pursuant to Section 13.2, the Company
shall be dissolved and terminated as of the closing date of the sale, and on the
closing date the Members shall execute and file a Certificate of Cancellation of
the Company’s Certificate of Formation. The Members shall reasonably cooperate
in taking all steps necessary in connection with the dissolution and termination
of the Company.

 

G.     At the election of the purchasing Member, the purchase and sale of an
Entire Interest will be structured to avoid, if possible, a termination of the
Company for Federal tax purposes and/or under the Act.

 

H.    Any transfer or purported transfer of any Interest, whether to another
Member or to a third party, shall be of no effect and void ab initio, and such
transferee shall not become a Member or an owner of the purportedly transferred
Interest, if the Members determine in their sole discretion that:

 

(i)          the transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws;

 

33

 

 

(ii)         the transfer would result in a termination of the Company under
Code Section 708(b) (except for transfers specifically approved by the Members
or Affiliate Transfers pursuant to 10.1);

 

(iii)        as a result of such transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;

 

(iv)        if as a result of such transfer the aggregate value of Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;

 

(v)         as a result of such transfer, the Company would or may have in the
aggregate more than one hundred (100) members and material adverse federal
income tax consequences would result to a Member. For purposes of determining
the number of members under this Section 10.7(b)(v), a Person (the “Beneficial
Owner”) indirectly owning an interest in the Company through a partnership,
grantor trust or S corporation (as such terms are used in the Code) (the
“Flow-Through Entity”) shall be considered a member, but only if (i)
substantially all of the value of the Beneficial Owner’s interest in the
Flow-Through Entity is attributable to the Flow-Through Entity’s interest
(direct or indirect) in the Company and (ii) in the sole discretion of the
Managers, a principal purpose of the use of the Flow-Through Entity is to permit
the Company to satisfy the 100-member limitation.

 

ARTICLE 11

 

DISSOLUTION OR BANKRUPTCY OF A MEMBER

 

11.1        Bankruptcy, etc. In the event:

 

A.    any Member shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or seek any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief for itself under the
present or any future Federal bankruptcy code or any other present or future
applicable Federal, state, or other statute or law relative to bankruptcy,
insolvency, or other relief for debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, conservator or liquidator
of said Member or its interest in the Company (the term “acquiesce” includes but
is not limited to the failure to file a petition or motion to vacate or
discharge any order, judgment or decree providing for such appointment within
ten (10) days after the appointment); or

 

34

 

 

B.     a court of competent jurisdiction shall enter an order, judgment or
decree approving a petition filed against any Member seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future Federal bankruptcy code or any other
present or future applicable Federal, state or other statute or law relating to
bankruptcy, insolvency, or other relief for debtors, and said Member shall
acquiesce in the entry for such order, judgment or decree (the term “acquiesce”
includes but is not limited to the failure to file a petition or motion to
vacate or discharge such order, judgment or decree within ten (10) days after
the entry of the order, judgment or decree) or such order, judgment or decree
shall remain unvacated and unstayed for an aggregate of ninety (90) days
(whether or not consecutive) from the date of entry thereof, or any trustee,
receiver, conservator or liquidator of said Member or of all or any substantial
part of said Member’s property or its interest in the Company shall be appointed
without the consent or acquiescence of said Member and such appointment shall
remain unvacated and unstayed for an aggregate of sixty (60) days (whether or
not consecutive); or

 

C.     any Member shall admit in writing its inability to pay its debts as they
mature; or

 

D.     any Member shall give notice to any governmental body of insolvency, or
pending insolvency, or suspension or pending suspension of operations; or

 

E.      any Member shall make an assignment for the benefit of creditors or take
any other similar action for the protection or benefit of creditors;

 

then, any such event shall cause the dissolution of the Company and the other
Member shall be the Liquidating Member.

 

11.2        Reconstitution. Notwithstanding the provisions of Section 11.1, the
remaining Members may, within ninety (90) days of any event described in this
Article 11, agree by unanimous written consent to (1) continue the Company or
(2) transfer the assets of the Company to a newly organized entity and accept
ownership interests in such entity in exact proportion to their respective
interests in the Company at the time of dissolution, provided that at the time
the event described in this Article 11 occurs, the Company has at least two (2)
continuing Members. An appropriate amendment to or cancellation of the
Certificate of Formation and all other filings required by law shall be made in
accordance with any action taken pursuant to this Section 11.2.

 

ARTICLE 12

 

DEFAULT

 

12.1        Defaults. After the Effective Date, if any Member fails to perform
any of its obligations hereunder, breaches any of the terms, conditions or
covenants of this Agreement, then the other Member (“Nondefaulting Member”)
shall have the right to give such Member (“Defaulting Member”) a notice of
default (“Notice of Default”). The Notice of Default shall set forth the nature
of the obligation which the Defaulting Member (or its Affiliate, if applicable)
has not performed.

 

35

 

 

A.    If such default is not curable by the payment or expenditure of money and
if, within the thirty (30) day period following receipt of the Notice of Default
or within such shorter time period that may be specified in the Affiliate
Agreement, the Defaulting Member (or its Affiliate, if applicable) in good faith
commences to perform such obligation and cure such default and thereafter
prosecutes to completion with diligence and continuity the curing thereof and
cures such default within a reasonable time, or within such shorter time period
that may be specified in the Affiliate Agreement, then it shall be deemed that
the Notice of Default was not given and the Defaulting Member shall lose no
rights hereunder. If, within such thirty (30) day period, or within such shorter
time period that may be specified in the Affiliate Agreement, the Defaulting
Member (or its Affiliate, if applicable) does not commence in good faith the
curing of such default or does not thereafter prosecute to completion with
diligence and continuity the curing thereof, then the Nondefaulting Member shall
have the rights set forth in Section 12.1(c).

 

B.     If such default is curable by the payment or expenditure of money other
than a default described in Section 4.6 which sets forth its own time periods
for cure, and if such sums of money shall be paid within fifteen (15) days after
receipt of the Notice of Default with respect thereto, or within such shorter
time period as may be specified in the Affiliate Agreement, then it shall be
deemed that such Notice of Default was not given and the Defaulting Member shall
lose no rights hereunder. If such sums are not so paid within such fifteen (15)
day period, or within such shorter time period as may be specified in the
Affiliate Agreement, then the Nondefaulting Member shall have the rights set
forth in Section 12.1(c) in addition to the rights under Section 4.5 (to the
extent applicable).

 

C.     If any default is not cured as set forth in Sections 12.1(a) or 12.1(b)
or if any default set forth in Section 12.1(c) occurs, the Nondefaulting Member
shall have the right to terminate this Agreement by giving the Defaulting Member
written notice thereof, whereupon such default may be treated by the
Nondefaulting Member as a dissolution of the Company, and the Nondefaulting
Member shall be the “Liquidating Member”.

 

Failure by a Nondefaulting Member to give any notice of a default as specified
herein, or any failure to insist upon strict performance of any of the terms of
this Agreement shall not constitute a waiver of any such breach or any of the
terms of this Agreement. No breach shall be waived nor shall any duty to be
performed be altered or modified except by written instrument. One or more
waivers or failure to give notice of default shall not be construed as a waiver
of a subsequent or continuing breach of the same covenant.

 

12.2        Negation of Right to Dissolve by Will of Member. Except as set forth
in Articles 4, 10 and 11 and in Section 12.1, no Member shall have the right to
terminate this Agreement or dissolve the Company by its express will or by
withdrawal without the consent of the Managers. Upon any dissolution occurring
by operation of law or caused by the express will or withdrawal of one of the
Members in contravention of this Agreement, the Members not causing the
dissolution shall be the Liquidating Member; provided however if the Members
causing the dissolution are either Holtzman or JHVG, then the Investor shall be
the Liquidating Member.

 

36

 

 

12.3        Non-Exclusive Remedy. The rights granted in Section 12.1 shall not
be deemed an exclusive remedy of the Nondefaulting Member, but all other rights
and remedies, legal and equitable, shall be available to it.

 

ARTICLE 13

 

DISSOLUTION

 

13.1        Winding Up by Members. Upon dissolution of the Company by expiration
of the term hereof, by operation of law, by any provision of this Agreement or
by agreement among the Members, the Company’s business shall be wound up and all
its assets distributed in liquidation. In such dissolution, except as otherwise
expressly provided in Articles 4, 10, 11 and 12, the Members shall be
co-liquidating Members. In such event the Members shall have the right to wind
up the Company and shall proceed to cause the Company’s property to be sold and
to distribute the proceeds of sale as provided in Section 13.4. Except in
respect of (i) all assets on which a single, non-severable mortgage or other
lien will be in effect after such distribution, and (ii) any assets which the
Members shall determine are not readily severable or distributable in kind, the
Members, to the extent that liquidation of such assets is not required to
fulfill the payments, if any, under subsections (a), (b), (c), (d) and (e) of
Section 13.4, shall, if they agree, have the right to distribute, in kind, all
or a portion of the assets of the Company to the Members.

 

13.2        Winding Up by Liquidating Member. In a dissolution pursuant to
either Articles 4, 10, 11 or 12, the Liquidating Member shall be as therein
provided and such Liquidating Member shall have the right to wind up the Company
and cause the Company’s assets to be sold and the proceeds of sale distributed
as provided in Section 13.4.

 

13.3        Distributions of Operating Cash Flow. Subject to Section 13.4 hereof
as to proceeds of liquidation, upon the dissolution of the Company for any
reason during the period of liquidation and until termination of the Company the
Members shall continue to receive the Operating Cash Flow and to share profits
and losses for all tax and other purposes as provided elsewhere in this
Agreement.

 

13.4        Distributions of Proceeds of Liquidation. For purposes of this
Section 13.4, “proceeds of liquidation” shall equal cash available for
liquidation, net of liens secured by the Property, provided that neither the
Company nor any of the Members shall be personally liable on, or they shall be
released from such debts. The proceeds of liquidation shall be applied in the
following order of priority:

 

A.    First. To the payment of:

 

(1)         debts and liabilities of the Company except Delinquency Loans (as
referenced in Sections 13.4(c) and (d) below) that may have been made by any of
the Members to the Company, and

 

37

 

 

(2)         expenses of liquidation.

 

B.     Second. To the setting up of any reserves which the Liquidating Member or
Members, as the case may be, may deem necessary for any contingent or unforeseen
liabilities or obligations of the Company or of the Members arising out of or in
connection with the Company. Said reserves may be deposited by the Company in a
bank or trust company acceptable to the Liquidating Member or Members, as the
case may be, to be held by it for the purpose of disbursing such reserves in
payment of any of the aforementioned liabilities or obligations, and at the
expiration of such period as the Liquidating Member or Members, as the case may
be, shall deem advisable, distributing the balance, if any, thereafter
remaining, in a manner hereinafter provided.

 

C.     Third. To the repayment of any Delinquency Loans that may have been made
by any of the Members pursuant to Section 4.6, but if the amount available for
such repayment shall be insufficient to repay all Loans, then repayment shall be
made pro rata in accordance with the outstanding principal balances, including
accrued interest, on such Loans.

 

D.     Fourth. To the repayment of any Delinquency Loans that may have been made
by any of the Members pursuant to Section  4.6, but if the amount available for
such repayment shall be insufficient to repay all Delinquency Loans, then
repayment shall be made in the same manner as provided in Section 4.6.

 

E.      Fifth. Any remaining amount shall be distributed pursuant to
Section 9.3(b).

 

No Member shall be obligated to make any contributions to the Company as a
result of such Member having a negative balance in its Capital Account.

 

13.5        Orderly Liquidation. A reasonable time shall be allowed for the
orderly liquidation of the assets of the Company and the discharge of
liabilities to creditors so as to enable the Members to minimize the losses
normally attendant upon a liquidation.

 

13.6        Financial Statements. During the period of winding up, the Company’s
then independent certified public accountants shall prepare and furnish to each
of the Members, until complete liquidation is accomplished, all the financial
statements provided for in Section 7.1.

 

13.7        Restoration of Deficit Capital Accounts. At no time during the term
of the Company shall a Member with a deficit balance in its Capital Account have
any obligation to the Company or to another Member or to any other person to
restore such deficit balance.

 

38

 

 

ARTICLE 14

 

LIABILITY/INDEMNIFICATIONS

 

14.1        Liability. A Member shall not be personally liable for the debts,
liabilities or obligations of the Company. Notwithstanding the foregoing, a
Member will be liable for any distributions made to it, if, after such
distribution, the outstanding liabilities of the Company (other than liabilities
to Members on account of their interests in the Company and liabilities for
which the recourse of creditors is limited to specific Company property) exceed
the fair value of the Company’s assets (provided that the fair value of Company
property that secures recourse liability shall be included only to the extent
its fair value exceeds such liability) and the Member had knowledge of this fact
at the time the referenced distribution was received.

 

14.2        Exculpation of Members, Managers and Their Representatives. No
Member or Manager shall be liable to the Company or to the other Members for
damages or otherwise with respect to any actions or failures to act taken or not
taken relating to the Company, except to the extent any related loss results
from fraud, gross negligence or willful or wanton misconduct on the part of such
Member or Manager. For purposes of this Section 14, officers, directors,
employees, agents, appointees and other representatives of the Member or of the
Manager, or of their respective Affiliates, who are functioning on behalf of
such Member or Manager in connection with this Agreement (collectively,
“Representatives”) shall receive the same benefits of exculpation from liability
and of indemnification, as provided to Members or Managers as set forth herein.

 

14.3        Indemnification by Company. The Company hereby indemnifies, holds
harmless and defends the Members, the Managers and the Representatives (each, an
“Indemnitee”) from and against any loss, expense, damage or injury suffered or
sustained by them (including but not limited to any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim) by
reason of or arising out of (a)(i) their activities on behalf of the Company or
in furtherance of the interests of the Company, including, without limitation,
the provision of guaranties to third party lenders in respect of financings
relating to the Company or any of its assets (but specifically excluding from
such indemnity by the Company any liability under Non-Recourse Carveout
Guaranties triggered as a result of such Indemnitee’s breach thereof), (ii)
their status as Members, Managers or Representatives of the Company, or (iii)
the Company’s assets, property, business or affairs (including, without
limitation, the actions of any officer, director, member or employee of the
Company), if (b) the Indemnitee’s acts or omissions were not performed or
omitted fraudulently or as a result of gross negligence or willful or wanton
misconduct. The foregoing notwithstanding, nothing herein shall be construed to
cause the Company to indemnify and hold harmless any Indemnitee from any
liability under a Non-Recourse Carveout Guaranty to the extent that any such
liability thereunder arises as a result of a bad act (e.g. fraud,
misrepresentation, gross negligence, etc.) of any Indemnitee and, to the extent
there is a separate backstop agreement or other indemnity arrangement by and
between the Indemnitees with respect to any such liability, the parties thereto
shall first pursue their recover under any such backstop agreement before
pursuing any indemnification against the Company with respect to any such
Non-Recourse Carveout Guaranty and no party that is held liable for any payment
under any such backstop agreement or other indemnification agreement shall be
entitled to recover any payments made by such Indemnitee with respect to any
such indemnification obligations from the Company pursuant to this Section.
Reasonable expenses incurred by the Indemnitee in connection with any such
proceeding relating to the foregoing matters shall be paid or reimbursed by the
Company in advance of the final disposition of such proceeding upon receipt by
the Company of (x) written affirmation by the Person requesting indemnification
of its good faith belief that it has met the standard of conduct necessary for
indemnification by the Company and (y) a written undertaking by or on behalf of
such Person to repay such amount if it shall ultimately be determined by a court
of competent jurisdiction that such Person has not met such standard of conduct,
which undertaking shall be an unlimited general obligation of the indemnified
party but need not be secured.

 

39

 

 

14.4        Indemnification by Members for Misconduct.

 

(a)          Holtzman and JHVG hereby indemnify, defend and hold harmless the
Company, Investor, each permitted transferee of Investor and each of their
subsidiaries and their officers, directors, members, partners, shareholders,
employees, agents and appointees from and against all losses, costs, expenses,
damages, claims and liabilities (including reasonable attorneys’ fees) as a
result of or arising out of any fraud, gross negligence or willful or wanton
misconduct on the part of, or by, Holtzman or JHVG.

 

(b)          Investor hereby indemnifies, defends and holds harmless the
Company, Holtzman, JHVG, each permitted transferee of Holtzman and/or JHVG and
each of their subsidiaries and their officers, directors, members, partners,
shareholders, employees, agents and appointees from and against all losses,
costs, expenses, damages, claims and liabilities (including reasonable
attorneys’ fees) as a result of or arising out of any fraud, gross negligence or
willful or wanton misconduct on the part of, or by, Investor.

 

14.5        General Indemnification by the Members.

 

(a)          Notwithstanding any other provision contained herein, each Member
(the “Indemnifying Party”) hereby indemnifies and holds harmless the other
Members, the Company and each of their subsidiaries and their officers,
directors, members, partners, shareholders, employees, agents and appointees
(each, an “Indemnified Party”) from and against all losses, costs, expenses,
damages, claims and liabilities (including reasonable attorneys’ fees) as a
result of or arising out of (i) any breach of any obligation of the Indemnifying
Party under this Agreement, or (ii) any breach of any obligation by or any
inaccuracy in or breach of any representation or warranty made by the
Indemnifying Party or its Affiliates, whether in this Agreement, an Affiliate
Agreement or in any other agreement with respect to the Property (or interests
therein), assets, agreements, rights or other interests conveyed, assigned,
contributed or otherwise transferred to the Company.

 

(b)          Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligation of the Members under this Section 14.5
shall be limited to such Indemnifying Party’s Interest in the Company.

 

40

 

 

14.6        Survival. The indemnities, contributions and other obligations under
this Agreement shall be in addition to any rights that any Indemnified Party may
have at law, in equity or otherwise. The terms of this Section 14 shall survive
termination of this Agreement.

 

ARTICLE 15

 

NOTICES

 

15.1        In Writing; Address. All notices, elections, offers, acceptances,
demands, consents and reports (collectively “notices”) provided for in this
Agreement shall be in writing and shall be given to the Company, the Members or
the other Member at the address set forth below or at such other address as the
Company or any of the parties hereto may hereafter specify in writing.

 

to Investor:

BR VG Ann Arbor JV Member, LLC

c/o Bluerock Real Estate, LLC

70 East 55th Street, 9th Floor

New York, NY 10022

Attn. Jordan Ruddy and Michael Konig

Email: jruddy@bluerockre.com and

Mkonig@bluerockre.com

Fax: (646) 278-4220

 

with a copy to:

Hirschler Fleischer

2100 East Cary Street

Richmond, VA 23223-7078

Attn. S. Edward Flanagan

Email; eflanagan@hf-law.com

Fax (804) 644-0957

 

to Holtzman:

Village Green Companies

30833 Northwestern Highway, Suite 300

Farmington Hills, Michigan 48334-2551

Attention: Jonathan Holtzman

Email: jholtzman@villagegreen.com

Fax:    248-538-2727

 

with a copy to:

Jonathan R. Borenstein, Esq.

Honigman Miller Schwartz and Cohn LLP

39400 Woodward Avenue

Suite 101

Bloomfield Hills, MI 48304-5151

Email: jrb@honigman.com

Fax:    248-566-8413

 

41

 

 

All notices hereunder shall be deemed sufficiently given or served for all
purposes when delivered (i) by personal service or courier service, and shall be
deemed given on the date when signed for or, if refused, when refused by the
person designated as an agent for receipt of service, (ii) by facsimile
transmission to any party hereto at the Fax numbers above stated or such other
Fax numbers of which a party shall have notified the party giving such notice in
writing as aforesaid, (iii) by email to any party hereto at the email address
above stated or such other email address of which a party shall have notified
the party giving such notice in writing as aforesaid, or (iv) by United States
registered or certified mail, return receipt requested, postage prepaid,
deposited in a United States post office or a depository for the receipt of mail
regularly maintained by the post office or sent by any reputable overnight
courier service that obtains a signature upon delivery and shall be deemed to
have been received by the addressee on the third business day following the date
of such mailing. Such notices, demands, consents and reports may also be
delivered by hand, or by any other method or means permitted by law. For
purposes hereof, notices may be given by the parties hereto or by their
attorneys identified above.

 

15.2        Copies. A copy of any notice, service of process, or other document
in the nature thereof, received by any Member from anyone other than the other
Members, shall be delivered by the receiving Member to the other Members as soon
as practicable.

 

ARTICLE 16

 

MISCELLANEOUS

 

16.1        Additional Documents and Acts. In connection with this Agreement as
well as all transactions contemplated by this Agreement, each Member agrees to
execute and deliver such additional documents and instruments, and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement, and
all such transactions. All approvals of any party hereunder shall be in writing.

 

16.2        Estoppel Certificates. Each Member shall at any time and from time
to time upon not less than twenty (20) days prior written notice from any other
Member execute, acknowledge, and send to the other Members a statement in
writing certifying that this Agreement is unmodified and in full force and
effect (or if there have been modifications, that the Agreement is in full force
and effect as modified and stating the modifications) and stating whether or not
as to all Members any Member is in default in keeping, observing or performing
any of the terms contained in this Agreement, and if in default, specifying each
such default (limited, as regards the other’s defaults, to those defaults of
which the certifying Member has knowledge).

 

16.3        Limitation on Liability. Except as set forth in Section 14, the
Members shall not be bound by, or be personally liable for, by reason of being a
Member, a judgment, decree or order of a court or in any other manner, for the
expenses, liabilities or obligations of the Company, and the liability of each
Member shall be limited solely to the amount of its Capital Contributions as
provided under Section 4.1. Except as set forth in Section 14, any claim against
any Member (the “Member in Question”) which may arise under this Agreement shall
be made only against, and shall be limited to, such Member in Question’s
Interest, the proceeds of the sale by the Member in Question of such Interest or
the undivided interest in the assets of the Company distributed to the Member in
Question pursuant to Section 9.3 hereof. Except as set forth in Section 14, any
right to proceed against (i) any other assets of the Member in Question or (ii)
any agent, officer, director, member, partner, shareholder or employee of the
Member in Question or the assets of any such Person, as a result of such a claim
against the Member in Question arising under this Agreement or otherwise, is
hereby irrevocably and unconditionally waived.

 

42

 

 

16.4        Limitation On Use of Names. Notwithstanding anything contained in
this Agreement or otherwise to the contrary, each of Investor, JHVG and Holtzman
as to itself agree that neither it nor any of its Affiliates, agents, or
representatives is granted a license to use or shall use the name of the other
under any circumstances whatsoever, except such name may be used in furtherance
of the business of the Company but only as and to the extent unanimously
approved by the Members. Any change in the name of the Property must be approved
by the Members.

 

16.5        Publicly Traded Partnership Provision. Each Member hereby severally
covenants and agrees with the other Members for the benefit of such Members,
that (i) it is not currently making a market in Interests in the Company and
will not in the future make such a market and (ii) it will not Transfer its
Interest on an established securities market, a secondary market or an
over-the-counter market or the substantial equivalent thereof within the meaning
of Code Section 7704 and the Regulations, rulings and other pronouncements of
the U.S. Internal Revenue Service or the Department of the Treasury thereunder.
Each Member further agrees that it will not assign any Interest in the Company
to any assignee unless such assignee agrees to be bound by this Section and to
assign such Interest only to such Persons who agree to be similarly bound.

 

16.6        Uniform Commercial Code. The interest of each Member in the Company
shall be an “uncertificated security” governed by Article 8 of the Michigan UCC
and the UCC as enacted in the State of New York (the “New York UCC”), including,
without limitation, (i) for purposes of the definition of a “security”
thereunder, the interest of each Member in the Company shall be a security
governed by Article 8 of the Delaware UCC and the New York UCC and (ii) for
purposes of the definition of an “uncertificated security” thereunder.

 

16.7        Public Announcements. None of the Members nor any of their
Affiliates shall, without the prior approval of the other Members, issue any
press releases or otherwise make any public statements with respect to the
Company or the transactions contemplated by this Agreement, except as may be
required by applicable law or regulation or by obligations pursuant to any
listing agreement with any national securities exchange.

 

16.8        Interpretation. This Agreement and the rights and obligations of the
Members hereunder shall be interpreted in accordance with the laws of the State
of Michigan.

 

16.9        Entire Agreement. This instrument and the other documents referenced
or attached as Exhibits contain all of the understandings and agreements of
whatsoever kind and nature existing among the parties hereto with respect to
this Agreement and the rights, interests, understandings, agreements and
obligations of the respective parties pertaining to the Company and supersede
all prior agreements.

 

43

 

 

16.10      References to this Agreement. Numbered or lettered articles, sections
and subsections herein contained refer to articles, sections and subsections of
this Agreement unless otherwise expressly stated.

 

16.11      Headings. All headings herein are inserted only for convenience and
ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

 

16.12      Binding Effect. Except as herein otherwise expressly stipulated to
the contrary, this Agreement shall be binding upon and inure to the benefit of
the parties signatory hereto, and their respective distributees, successors and
assigns.

 

16.13      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall for all purposes constitute one agreement
which is binding on all of the parties hereto.

 

16.14      Confidentiality. The terms and provisions of this Agreement shall be
kept confidential and shall not, without the other Member’s prior written
consent (which shall not be unreasonably withheld), be disclosed by a Member or
by a Member’s agents, managers, members, representatives and employees to any
person or entity that this Agreement has been signed and exists; provided,
however, that this Section 16.14 shall not prohibit the disclosure of the terms
of this Agreement by any Member to its agents for business reasons consistent
with Section 2.4 or to its members or prospective members, investors, lenders
other business partners or prospective business partners or as otherwise
required by law. No publicity, media communications, press releases or other
public announcements concerning this Agreement or the transactions contemplated
hereby shall be issued or made by any Member without the consent of the other
Members.

 

16.15      Amendments. This Agreement may not be amended, altered or modified
except by a written instrument signed by all parties.

 

16.16      Exhibits. All exhibits and schedules annexed hereto are expressly
made a part of this Agreement, as fully as though completely set forth herein,
and all references to this Agreement herein or in any of such exhibits or
schedules shall be deemed to refer to and include all such exhibits or
schedules.

 

16.17      Severability. Each provision hereof is intended to be severable and
the invalidity or illegality of any portion of this Agreement shall not affect
the validity or legality of the remainder.

 

[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS
IMMEDIATELY.)

 

44

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, as of the day and year first above written.

 

    INVESTOR:             BR VG Ann Arbor JV Member, LLC             By:
Bluerock Special Opportunity + Income Fund II,
LLC, a Delaware limited liability company, its co-
manager               By: BR SOIF II Manager, LLC, a Delaware
limited liability company, its manager                 By: /s/ Jordan Ruddy    
  Name: Jordan Ruddy       Its: Authorized Signatory             By: Bluerock
Special Opportunity + Income     Fund III, LLC, a Delaware limited liability
company, its co-manager               By: BR SOIF III Manager, LLC, a Delaware  
    limited liability company, its manager                 By: /s/ Jordan Ruddy
      Name: Jordan Ruddy       Its: Authorized Signatory

 

SIGNATURES CONTINUED NEXT PAGE

 

 

 

 

Signature Page:

SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF VILLAGE GREEN OF ANN ARBOR
ASSOCIATES, LLC

 

  HOLTZMAN:   Holtzman Equities #11 Limited Partnership         By: /s/ Jonathan
Holtzman       Jonathan Holtzman, General Partner         JHVG   JH Village
Green LLC         By: /s/ Jonathan Holtzman       Jonathan Holtzman, Sole Member
        /s/ Jonathan Holtzman   Jonathan Holtzman,   individually with respect
to the representations contained in Exhibit B, Section I

 

2

 

 

EXHIBIT A

Legal Description of Property

Land in the Township of Ann Arbor, Washtenaw County, Michigan, described as:

Tax Id Number(s): 09-25-325-003, 09-25-325-005

Parcel A:

Part of the Southwest 1/4 of Section 25, Town 2 South, Range 6 East, Township of
Ann Arbor, Washtenaw County, Michigan, described as: Commencing at the South 1/4
corner of said Section 25; thence North 00 degrees 58 minutes 22 seconds West
294.86 feet along the North and South 1/4 line of said Section and the
centerline of Dixboro Road for a place of beginning; thence North 87 degrees 43
minutes 42 seconds West 72.60 feet along the centerline of Geddes Road; thence
North 02 degrees 16 minutes 07 seconds East 70.00 feet; thence North 87 degrees
43 minutes 42 seconds West 439.97 feet along the North line of Geddes Road;
thence along the Easterly Right of Way line of Highway US-23 along the following
7 courses: North 42 degrees 48 minutes 11 seconds West 211.54 feet, North 02
degrees 18 minutes 16 seconds East 220.02 feet, North 45 degrees 29 minutes 34
seconds West 136.39 feet, North 18 degrees 43 minutes 54 seconds West 102.70
feet, South 88 degrees 43 minutes 45 seconds West 64.53 feet, North 45 degrees
29 minutes 34 seconds West 312.88 feet, and North 24 degrees 09 minutes 47
seconds West 206.14 feet; thence North 78 degrees 44 minutes 23 seconds East
272.46 feet; thence North 05 degrees 54 minutes 59 seconds West 87.46 feet;
thence South 83 degrees 34 minutes 44 seconds West 44.78 feet; thence North 07
degrees 50 minutes 22 seconds West 121.13 feet; thence North 73 degrees 08
minutes 45 seconds East 56.94 feet; thence North 21 degrees 13 minutes 42
seconds West 136.77 feet; thence North 42 degrees 15 minutes 48 seconds East
29.73 feet; thence South 46 degrees 24 minutes 27 seconds East 141.50 feet;
thence North 38 degrees 20 minutes 03 seconds East 189.45 feet; thence South 72
degrees 39 minutes 23 seconds East 67.05 feet; thence North 17 degrees 40
minutes 39 seconds East 282.08 feet; thence South 17 degrees 56 minutes 12
seconds East 91.96 feet; thence South 85 degrees 51 minutes 19 seconds East
69.18 feet; thence North 72 degrees 31 minutes 31 seconds East 56.61 feet;
thence South 44 degrees 46 minutes 31 seconds East 59.00 feet; thence South 71
degrees 31 minutes 09 seconds East 48.84 feet; thence North 45 degrees 13
minutes 29 seconds East 225.00 feet; thence North 89 degrees 02 minutes 10
seconds East 125.09 feet to the North and South 1/4 line of Section 25; thence
along said line, also being the centerline of Dixboro Road, South 00 degrees 58
minutes 22 seconds East 1813.15 feet to the place of beginning.

Parcel B:

Part of the Southwest 1/4 of Section 25, Town 2 South, Range 6 East, Township of
Ann Arbor, Washtenaw County, Michigan, described as: Commencing at the South 1/4
corner of said Section 25; thence North 00 degrees 58 minutes 22 seconds West
2108.01 feet along the North and South 1/4 line of said Section and the
centerline of Dixboro Road; thence South 89 degrees 02 minutes 10 seconds West
125.09 feet; thence South 45 degrees 13 minutes 29 seconds West 225.00 feet;
thence North 71 degrees 31 minutes 09 seconds West 48.84 feet; thence North 44
degrees 46 minutes 31 seconds West 59.00 feet; thence South 72 degrees 31
minutes 31 seconds West 56.61 feet; thence North 85 degrees 51 minutes 19
seconds West 69.18 feet; thence North 17 degrees 56 minutes 12 seconds West
91.96 feet to a place of beginning; thence South 17 degrees 40 minutes 39
seconds West 282.08 feet; thence North 72 degrees 39 minutes 23 seconds West
67.05 feet; thence South 38 degrees 20 minutes 03 seconds West 189.45 feet;
thence North 46 degrees 24 minutes 27 seconds West 141.50 feet; thence South 42
degrees 15 minutes 48 seconds West 29.73 feet; thence South 21 degrees 13
minutes 42 seconds East 136.77 feet; thence South 73 degrees 08 minutes 45
seconds West 56.94 feet; thence South 07 degrees 50 minutes 22 seconds East
121.13 feet; thence North 83 degrees 34 minutes 44 seconds East 44.78 feet;
thence South 05 degrees 54 minutes 59 seconds East 87.46 feet; thence South 78
degrees 44 minutes 23 seconds West 272.46 feet; thence along the East line of
Highway US-23, 300 feet wide, North 24 degrees 09 minutes 47 seconds West 105.13
feet; thence North 01 degrees 05 minutes 26 seconds West 991.33 feet; thence
South 72 degrees 13 minutes 31 seconds East 234.21 feet; thence South 85 degrees
31 minutes 30 seconds East 115.35 feet; thence South 24 degrees 16 minutes 13
seconds East 245.72 feet; thence North 85 degrees 01 minutes 49 seconds East
138.52 feet; thence North 65 degrees 54 minutes 20 seconds East 50.61 feet;
thence South 17 degrees 56 minutes 12 seconds East 98.98 feet to the place of
beginning.

 

A-1

 

 

EXHIBIT B

 

SECTION I

 

Representations and Warranties of JHVG, Holtzman and Jonathan Holtzman

 

JHVG, Holtzman and Jonathan Holtzman each represents and warrants to Investor
that to the best of its knowledge and belief, the following are true and correct
as of the date hereof:

 

1.         Upon Closing, the Property shall be free and clear of any lien or
encumbrances of any nature other than the matters set forth on Schedule B-1
attached hereto (the “Permitted Exceptions”), and shall be free of any contract,
agreement, right, obligation or liability except for the Permitted Exceptions
and as contemplated by this Agreement. No person has any option to purchase,
right of first refusal or any other agreement giving any person the right to
purchase or otherwise acquire the Property or any interest therein other than
the Company.

 

2.         Except for matters disclosed in the reports set forth on attached
Schedule B-2 (“Existing Environmental Reports”), there are no known hazardous
materials present on, beneath, or at the Property. The Existing Environmental
Reports constitute all reports and/or studies performed by or on behalf of, or
in the possession or control of, JHVG or Holtzman, and/or its agents or
Affiliates relating to the environmental condition of the Property. Each of the
Existing Environmental Reports delivered to Investor are true and complete
copies thereof.

 

3.         Except for the Permitted Exceptions, pre-paid rent, tenant security
deposits and trade payables incurred in the ordinary course and customarily paid
within 30 days of incurrence (collectively, “Ordinary Course Liabilities”),
neither JHVG nor Holtzman has caused the Company to incur any liabilities other
than in the ordinary course or those shown on the balance sheet of the Company
as of the Closing as set forth on attached Schedule B-3 incorporated herein by
this reference. Further, except for Ordinary Course Liabilities, neither JHVG
nor Holtzman has any knowledge of any liabilities of the Company or related to
the Property not shown on such balance sheet.

 

4.         Neither the execution and the delivery of this Agreement nor the
performance of any obligations hereunder nor the consummation of the
transactions contemplated by this Agreement (i) is subject to any requirement
that JHVG, Holtzman or the Company obtain any consent, approval or authorization
of, or make any declaration or filing with, any Governmental Authority or third
party which has not been obtained (other than building permits, certificates of
occupancy and operating permits which the Company will seek), or (ii) will
result in any breach, constitute any default, or result in the imposition of any
lien or encumbrance on any legal or beneficial interest in JHVG, Holtzman or the
Company under any contract, instrument, order or other matter to which JHVG,
Holtzman or the Company is a party or by which JHVG, Holtzman, or the Company is
bound.

 

 

 

 

5.         There are no actions, suits, claims, litigation, proceedings or
investigations, at law or in equity, or by any Governmental Authority or other
Person against JHVG or Holtzman or the Company, which if determined adversely,
would have a material adverse effect on JHVG’s, Holtzman’s or the Company’s
ability to meet their respective obligations in connection with the transaction
contemplated hereby, or which would have a material adverse effect on the
Property or which would have a material reportable effect on the Schedule B-3
balance sheet; nor does JHVG or Holtzman have any knowledge of any basis for any
such actions, suits, claims, litigation, proceedings or investigations.

 

SECTION II

 

Representations and Warranties of each Member

 

Each Member represents and warrants to the other that to the best of its
knowledge and belief, the following are true and correct as of the date hereof:

 

1.           Due Incorporation or Formation; Authorization of Agreement. Such
Member is a corporation duly organized or a partnership or limited liability
company duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has the corporate,
partnership or company power and authority to own its property and carry on its
business as owned and carried on at the date hereof and as contemplated hereby.
Such Member is duly licensed or qualified to do business and in good standing in
each of the jurisdictions in which the failure to be so licensed or qualified
would have a material adverse effect on its financial condition or its ability
to perform its obligations hereunder. Such Member has the corporate, partnership
or company power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement has been duly authorized by all necessary corporate,
partnership or company action. This Agreement constitutes the legal, valid and
binding obligation of such Member.

 

2.           No Conflict with Restrictions; No Default. Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Member or any of its
Affiliates, (ii) does or will conflict with, violate, result in a breach of or
constitute a default under (or has conflicted with, violated, resulted in a
breach of or constituted a default under) any of the terms, conditions or
provisions of the articles of incorporation, bylaws, partnership agreement or
operating agreement of such Member or any of its Affiliates or of any material
agreement or instrument to which such Member or any of its Affiliates is a party
or by which such Member or any of its Affiliates is or may be bound or to which
any of its properties or assets is subject, (iii) does or will conflict with,
violate, result in (or has conflicted with, violated or resulted in) a breach
of, constitute (or has constituted) a default under (whether with notice or
lapse of time or both), accelerate or permit the acceleration of (or has
accelerated) the performance required by, give (or has given) to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease, agreement or instrument to which such
Member or any of its Affiliates is a party or by which such Member or any of its
Affiliates or any of their properties or assets is or may be bound or (iv) does
or will result (or has resulted) in the creation or imposition of any lien upon
any of the properties or assets of such Member or any of its Affiliates.

 

 

 

 

3.           Governmental Authorizations. Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.

 

4.           Litigation. Except as disclosed to the Member relying on this
representation, there are no actions, suits, proceedings or investigations
pending, or, to the knowledge of such Member or any of its Affiliates,
threatened against or affecting such Member or any of its Affiliates or any of
their properties, assets or businesses in any court or before or by any
governmental department, board, agency or instrumentality, domestic or foreign,
or any arbitrator which could, if adversely determined (or, in the case of an
investigation could lead to any action, suit or proceeding which if adversely
determined could) reasonably be expected to materially impair such Member’s
ability to perform its obligations under this Agreement or to have a material
adverse effect on the consolidated financial condition of such Member; such
Member or any of its Affiliates has not received any currently effective notice
of any default, and such Member or any of its Affiliates is not in default,
under any applicable order, writ, injunction, decree, permit, determination or
award of any court, any governmental department, board, agency or
instrumentality, domestic or foreign, or any arbitrator which could reasonably
be expected to materially impair such Member’s (or any of its Affiliate’s)
ability to perform its obligations under this Agreement or to have a material
adverse effect on the consolidated financial condition of such Member.

 

5.           Investigation. Such Member is acquiring or has acquired its
Interest based upon its own investigation, and the exercise by such Member of
its rights and the performance of its obligations under this Agreement will be
based upon its own investigation, analysis and expertise. Such Member is a
sophisticated investor possessing an expertise in analyzing the benefits and
risks associated with acquiring investments that are similar to the acquisition
of its Interest.

 

6.           Broker. No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.

 

7.           Investment Company Act. Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

8.           Securities Matters.

 

(a)          None of the Interests are registered under the Securities Act or
any state securities laws. Such Member understands that the offering, issuance
and sale of the Interests are intended to be exempt from registration under the
Securities Act, based, in part, upon the representations, warranties and
agreements contained in this Agreement. Such Member is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 

 

 

 

(b)         Neither the Securities and Exchange Commission nor any state
securities commission has approved the Interests or passed upon or endorsed the
merits of the offer or sale of the Interests. Such Member is acquiring the
Interests solely for such Member’s own account for investment and not with a
view to resale or distribution thereof in violation of the Securities Act.

 

(c)          Such Member is unaware of, and is in no way relying on, any form of
general solicitation or general advertising in connection with the offer and
sale of the Interests, and no Member has taken any action which could give rise
to any claim by any person for brokerage commissions, finders’ fees (without
regard to any finders’ fees payable by the Company directly) or the like
relating to the transactions contemplated hereby.

 

(d)          Such Member is not relying on the Company or any of its officers,
directors, employees, advisors or representatives with regard to the tax and
other economic considerations of an investment in the Interests, and such Member
has relied on the advice of only such Member’s advisors.

 

(e)          Such Member understands that the Interests may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws, or an exemption from
registration is available. Such Member agrees that it will not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Interests in violation of this Agreement.

 

(f)           Such Member has adequate means for providing for its current
financial needs and anticipated future needs and possible contingencies and
emergencies and has no need for liquidity in the investment in the Interests.

 

(g)          Such Member has significant prior investment experience, including
investment in non-listed and non-registered securities. Such Member is
knowledgeable about investment considerations and has a sufficient net worth to
sustain a loss of such Member’s entire investment in the Company in the event
such a loss should occur. Such Member’s overall commitment to investments which
are not readily marketable is not excessive in view of such Member’s net worth
and financial circumstances and the purchase of the Interests will not cause
such commitment to become excessive. The investment in the Interests is suitable
for such Member.

 

(h)         Such Member represents to the Company that the information contained
in this paragraph 8 and in all other writings, if any, furnished to the Company
with regard to such Member (to the extent such writings relate to its exemption
from registration under the Securities Act) is complete and accurate and may be
relied upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the sale
of the Interests.

 

 

 

 

Schedule B-1 to Exhibit B

Permitted Exceptions

 

1.Taxes and assessments that have become a lien against the property but are not
yet due and payable. The Company assumes no liability for tax increases
occasioned by retroactive revaluation, changes in the land usage or loss of any
exemption status for the insured premises.

2.Rights of tenants under unrecorded leases, if any.

3.Grant of Easement in favor of the Township of Ann Arbor, as recorded in Liber
1975, page 982, and recorded December 31, 1986 in Liber 2106, page 140,
Washtenaw County Records.

4.Easement Agreements between Village Green of Ann Arbor Associates Limited
Partnership and HSF Associates, II, as recorded October 30, 1987 in Liber 2185,
Page 893 and amended, January 4, 1995 in Liber 3065, Page 682, Washtenaw County
Records.

5.Declaration of Easements and the terms and conditions therein, executed by
Village Green of Ann Arbor Associates, as recorded October 30, 1987 in Liber
2185, Page 904 and amended, July 31, 1990 in Liber 2425, Page 180, Washtenaw
County Records.

6.Underground Distribution Easement (Right of Way), in favor of The Detroit
Edison Company, Michigan Bell Telephone Company and Columbia Cable of Michigan,
as recorded November 4, 1987 in Liber 2186, Page 899, Washtenaw County Records.

7.Overhead Right of Way in favor of The Detroit Edison Company, as recorded May
18, 1989 in Liber 2317, Page 406, Washtenaw County Records.

8.Subject to the rights of the public or any governmental unit in any part of
subject property taken, deeded or used for road, street or highway purposes as
to Dixboro Road and Highway US-23.

9.Easement Agreement executed with Michcon Gas Company, as recorded October 17,
1995 in Liber 3167, Page 344, Washtenaw County Records.

10.Public Road Easement in favor of The Board of Road Commissioners of The
County of Washtenaw, as recorded May 26, 2000 in Liber 3947, Page 576, Washtenaw
County Records.

11.Easement for public utilities, as recorded April 2, 1985 in Liber 1975, Page
982, Washtenaw County Records.

12.Grant of Easement in favor of Comcast Cablevision of The South, Inc., as
recorded June 9, 2003 in Liber 4268, Page 157, Washtenaw County Records.

13.Any provision contained in any instruments of record, which provisions
pertain to the transfer of divisions under Section 109(3) of the Subdivision
Control Act of 1967, as amended.

 

 

 

 

Schedule B-2 to Exhibit B

Existing Environmental Reports

 

·Phase I Environmental Site Assessment dated June 19, 2012, prepared by
Blackstone Consulting LLC, Project No. KEYBVO301

·Property Condition Report dated June 24, 2012, prepared by Blackstone
Consulting LLC, Project No. KEYBVO301.02

·together with all accompanying schedules, tables and addenda

 

 

 

 

Schedule B-3 to Exhibit B

Balance Sheet

 



Village Green of Ann Arbor

September 12, 2012

Balance Sheet – Presumed



 



       Sep 2012   Notes              ASSETS                         CURRENT
ASSETS              CASH       $131,270   Includes prorated Rent, Utilities,
Payroll, and Management Fees ACCOUNTS RECEIVABLE - TENANTS        257,074  
Estimates 19 days of rent due to new partnership AIR - OTHER        25,000   Key
Bank holdback PREPAID EXPENSES        89,376   Mortgage Interest Expense TAXES 
      93,134   Lender Escrow ESCROW INSURANCE        83,075   Lender Escrow
CAPITAL IMPROVEMENT RESERVE        1,600,000   Includes one-time capital
improvements and lender repair reserve PREPAID MORTGAGE COSTS        864,233  
Includes Title & Recording Cost, and transaction cost RECAPITALIZATION COST 
      178,975   Includes Legal Fees                TOTAL CURRENT ASSETS      
$3,322,137                    FIXED ASSETS              LAND  $7,997,386       
  BUILDINGS   45,833,441          furniture & FIXTURES  $2,508,725         
FIXED ASSETS       $56,341,552     ACCUMULATED depreciation        -            
       TOTAL FIXED ASSETS       $56,341,552                    TOTAL ASSETS 
     $59,663,689    



 

 

 

 



LIABILITIES                        Includes Utilities, Payroll, and Management
Fees CURRENT LIABILITIES              ACCRUED EXPENSES       $(62,487)   
SECURITY DEPOSIT        (201,202)                   TOTAL CURRENT LIABILITIES 
     $(263,689)                   MORTGAGE PAYABLE       $(43,200,000)      
            TOTAL LIABILITIES       $(43,463,689)                   CAPITAL 
                           OWNERS EQUITY       $(16,200,000)    RETAINED
EARNINGS        -     CURRENT YEAR (PROFIT)/LOSS        -                   
TOTAL CAPITAL       $(16,200,000)                   TOTAL LIBILITIES AND
CAPITAL       $(59,663,689)   



 

 

 

 

EXHIBIT C

 

Appraised Value

 

As used herein, the term “Appraised Value” shall mean the fair market value of
the Property, or such portion thereof then owned by the Company as determined by
an appraisal conducted as follows:

 

1.            The Members shall seek to determine the Appraised Value of the
Property for a fifteen (15) day period after the Offering Notice. If the Members
are unable to reach an agreement within such period then Investor shall
designate in writing an appraiser for the purpose of establishing the Appraised
Value of the Property (“Notification”). Within ten (10) days after Investor
gives the Notification, JHVG shall designate in writing a second appraiser for
establishing the Appraised Value of the Property and shall give notice thereof
in writing to Investor. If JHVG shall fail to timely appoint an appraiser, the
appraiser appointed by Investor shall select the second appraiser within ten
(10) days after JHVG’s failure to appoint.

 

2.            The two appraisers so appointed shall appoint a mutually agreed
third appraiser within ten (10) days following the selection of the second
appraiser. If the two appraisers so appointed shall not be able to agree on the
selection of a third appraiser within ten (10) days after the two initial
appraisers have been appointed, then either appraiser, on behalf of both, may
request such appointment by the head of the local chapter of the Appraisal
Institute closest to the Property. The appraisers shall specialize in the
appraisal of real estate projects similar to the Property in the region where
the Property is located, shall have no less than five years’ experience in such
field and shall be recognized as ethical and reputable. No appraiser shall have
any personal or financial interest as would disqualify such appraiser from
exercising an independent and impartial judgment as to the value of the
Property. The Appraised Value of the Property shall be equal to the average of
the valuations of the Property as determined by the appraisers; provided,
however, that if any appraiser’s valuation for the Property deviates by more
than ten percent (10%) from the average of the valuation of the other two
appraisers for the Property, the Appraised Value shall be determined by using
the average of the other two appraisers’ valuations. The cost of any such
appraisals shall be paid by the Company. The appraisal shall be submitted to
Investor and JHVG within thirty (30) days after the panel of three (3)
appraisers is constituted. The decision of the appraisers shall be binding on
the Members.

 

3.            Upon the failure, refusal or inability of any appraiser to act, a
new appraiser shall be appointed as his replacement, which appointment shall be
made in the same manner as provided above for the appointment of such appraiser
so failing, refusing or being unable to act.

 

4.            In determining the Appraised Value of the Property, the appraisers
shall be instructed to assume that the Property is sold in an arm’s length
transaction, as though unencumbered by any financing, and without consideration
of any costs, expenses, or taxes which would be incurred in connection with the
sale. The appraisers shall also be instructed to assume that the assignment of
the Entire Interest shall not constitute a transfer of ownership as defined
under MCLA Section 211.27a (provided this condition shall only apply if the
constitutional and statutory property tax cap under so-called Proposal A is
still in effect at the time of appraisal).

 

5.            Each party shall have the right to submit written information,
requests, arguments, supporting data, and other relevant matters to the
appraisers in writing.

 

6.            The fees and expenses of such appraisers shall be borne by the
Company.

 

 

 

 

EXHIBIT D

MONTHLY REPORTS*

Monthly Reporting shall be as of the calendar month end and on an Accrual Basis.

1.           Balance Sheet, including monthly comparison and comparison to year
end (if applicable).

2.           Budget Comparison (**), including month-to-date and year-to-date
variances.

3.           Detailed Income Statement, including prior 12 months.

4.           Profit and loss statement compared to Budget with narrative for any
large fluctuations compared to Budget.

5.           Intentionally Omitted.

6.           Account reconciliations for each balance sheet account within the
trial balance.

7.           Detailed support for each account reconciliation, including but not
limited to the following:

a.           Detail Accounts Payable Aging Listing: 0-30 days, 31-60 days, 61-90
days and over 90 days.

b.           Detail Accounts Receivable/Delinquency Aging Report: 0-30 days,
31-60 days, 61-90 days, over 90 days and prepayments.

c.           Fixed asset roll-forward and support (invoices and checks) for any
new acquisition/additions and/or support for any disposals to fixed assets
[NOTE-THIS IS AN ANNUAL REPORTING REQUIREMENT]. Purchases will be accounted for
using the Investor’s capitalization policy and Purchase Price Allocation.

8.           Security Deposit Activity

9.           Mortgage Statement

10.         Monthly Management Fee Calculation / Year To Date Expense
Reconciliation

11.         Monthly Distribution Calculation

12.         Year to Date General Ledger, with description and balance detail

13.         Monthly Check Register.

14.         Market Survey, including property comparison, trends, and
concessions.

15.         Rent Roll

16.         Monthly Reporting and evidence of withdrawal, if any, of the
Property Enhancement Reserves, and any other operating reserve accounts and
capital expense reserve accounts, including, but not limited to, any
calculations evidencing shortfalls payable thereunder.

17.         Variance Report, including the following:

a.           Cap Ex Summary and Commentary

b.           Monthly Income/Expense Variance with notes

c.           Yearly Income/Expense Variance with notes

d.           Occupancy Commentary

e.           Market/Competition Commentary

f.            Rent Movement/Concessions Commentary

g.           Crime Commentary

h.           Staffing Commentary

i.            Operating Summary, with leasing and traffic reporting

j.            Other reasonable reporting, as requested (e.g. Renovation/Rehab
report)

 

(*)   Except where annual reporting is indicated.

(**) Budget Comparison shall include (i) an unaudited income and expense
statement showing the results of operation of the Property for the preceding
calendar month and the Fiscal Year to-date; (ii) a comparison of monthly line
item actual income and expenses with the monthly line item income and expenses
projected in the Budget. The balance sheet will show the cash balances for
reserves and operating accounts as of the calendar month end date for such
month.

 

 

 